Exhibit 10.39

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated this 30th day of September, 2008 (the
“Execution Date”), is entered into by and among PharmAthene, Inc., a Delaware
corporation, having its office at One Park Place; Suite #450, Annapolis, MD
21401 (the “Company”), and its successors and permitted assigns, and Kelisia
Holdings Ltd., a company limited by shares established under the laws of Cyprus,
having its office at 29 Theklas Lyssioti Street, Cassandra Centre, 2nd Floor,
3731 Limassol, Cyprus (the “Investor”), and its successors and permitted
assigns.

 

WHEREAS:

 

1.                                       The Company is engaged in the business
of research development, manufacture and marketing of pharmaceutical
formulations and vaccines;

 

2.                                       The Investor is an indirect
wholly-owned Subsidiary (as defined hereinafter) of Panacea Biotec Limited, a
public limited company established under the laws of India, having its
registered office at Ambala-Chandigarh Highway, Lalru-140501, Punjab, India
(“PBL”), which has been formed for various purposes, including, but not limited
to conducting research, development, manufacturing and marketing of
pharmaceutical formulations and vaccines and making strategic investments in
entities engaged in related fields; and

 

3.                                       The Company, PBL and the Investor,
desirous of entering into a strategic alliance, the scope, terms and conditions
of which are to be mutually agreed upon but may include (x) manufacturing and/or
process development services to be provided to the Company by the Investor
and/or PBL and (y) marketing of biodefense products manufactured by the Investor
and/or PBL in the United States by PIP, wish to provide for the purchase and
sale of Shares and a Warrant (both as hereinafter defined) to the Investor, as
more specifically set forth hereinafter.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which has been acknowledged by the parties, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


SECTION 1.   AUTHORIZATION OF ISSUANCE AND SALE OF SHARES AND WARRANT.


 

Subject to the terms and conditions hereof, the Company has authorized the
issuance and sale to Investor on the Closing Date (as defined in Section 3
hereof) of (i) 3,733,334 shares (the “Shares”) of common stock, having a par
value of US$0.0001 per share, of the Company (the “Common Stock”) at a price of
US$3.50 per share and (ii) a warrant to purchase up to 2,745,098 shares of
Common Stock (the “Warrant Shares”) at an exercise price of US$5.10 per share,
whether in one or more tranches, subject to adjustment as set forth therein, in
the form attached hereto as Exhibit A (the “Warrant”) (the Shares and the
Warrant issuable to the Investor hereunder and the Warrant Shares are
collectively sometimes referred to as the “Securities”).

 

--------------------------------------------------------------------------------


 


SECTION 2.   SALE AND DELIVERY OF SHARES AND WARRANT.


 


2.1                                 AGREEMENT TO SELL AND PURCHASE THE SHARES. 
SUBJECT TO THE SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 6 HEREOF AND THE OTHER TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
AT THE CLOSING, THE COMPANY SHALL ISSUE AND SELL TO THE INVESTOR, AND THE
INVESTOR SHALL PURCHASE FROM THE COMPANY, AT AN AGGREGATE PURCHASE PRICE OF
US$13,066,669.00 (THE “PURCHASE PRICE”): (A) THE SHARES AND (B) THE WARRANT.


 


2.2                                 DELIVERY OF SHARES AND WARRANT.  AT THE
CLOSING, THE COMPANY SHALL DELIVER TO THE INVESTOR (I) A CERTIFICATE, REGISTERED
IN THE NAME OF THE INVESTOR, REPRESENTING THE SHARES BEING PURCHASED BY THE
INVESTOR AND (II) THE WARRANT EXECUTED BY THE COMPANY.  THE DELIVERY OF SUCH
CERTIFICATE AND WARRANT SHALL BE MADE AGAINST RECEIPT BY THE COMPANY AT THE
CLOSING OF A WIRE TRANSFER TO THE ACCOUNT DESIGNATED IN WRITING BY THE COMPANY
OF IMMEDIATELY AVAILABLE FUNDS IN THE AMOUNT OF US$13,066,669.00.


 


SECTION 3.   THE CLOSING.


 


3.1                                 CLOSING.  THE CLOSING (THE “CLOSING”)
HEREUNDER, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY SECTION 2 HEREOF,
SHALL TAKE PLACE ON THE SECOND BUSINESS DAY (EXCLUDING THE DATE OF RECEIPT OF
NOTICE) FOLLOWING RECEIPT BY THE COMPANY OF WRITTEN NOTICE (THE “CLOSING
NOTICE”) FROM THE INVESTOR (SUCH DATE SOMETIMES BEING REFERRED TO HEREIN AS THE
“CLOSING DATE”) THAT THE CLOSING IS TO OCCUR AT THE OFFICES OF THE COMPANY AT
ONE PARK PLACE, SUITE 450, ANNAPOLIS, MARYLAND 21401; PROVIDED THAT, IN THE
EVENT THE COMPANY HAS NOT RECEIVED THE CLOSING NOTICE BY OCTOBER 18, 2008, THE
CLOSING SHALL OCCUR ON OCTOBER 20, 2008, NOTWITHSTANDING THE ABSENCE OF A
CLOSING NOTICE.  THE CLOSING MAY BE ACCOMPLISHED BY THE FACSIMILE OR EMAIL
TRANSMISSION OF EXECUTED COPIES OF THE DOCUMENTS CONTEMPLATED HEREBY TO BE
DELIVERED AT THE CLOSING, CONFIRMED BY DELIVERY OF ORIGINALLY EXECUTED COPIES OF
SUCH DOCUMENTS WITHIN FIVE (5) BUSINESS DAYS OF THE CLOSING DATE.  THE TERM
“BUSINESS DAY” SHALL MEAN A DAY, OTHER THAN SATURDAY, SUNDAY OR A PUBLIC
HOLIDAY, IN THE COUNTRY OF THE COMPANY AND THE COUNTRY OF THE INVESTOR.

 


SECTION 4.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY TO THE INVESTOR.


 

The Company hereby makes the representations and warranties contained herein to
the Investor and acknowledges that the Investor has agreed to the transaction
described in Section 2 hereof in reliance on such representations and
warranties. The representations and warranties shall be deemed to be true and
correct as of the date hereof, except as set forth in the disclosure schedules
to be delivered to the Investor by the Company on the date hereof (the
“Disclosure Schedules”), and to have been relied upon by the Investor and there
shall be no obligation on the Company to update such representations, warranties
or Disclosure Schedules  subsequent to the date hereof.  Disclosures made in the
Disclosure Schedules shall not be deemed to constitute additional
representations or warranties of the Company but set forth disclosures,
exceptions and exclusions called for under this Agreement. The Company hereby
represents and warrants to the Investor as follows:

 

2

--------------------------------------------------------------------------------


 


4.1                                 ORGANIZATION.  THE COMPANY AND EACH
SUBSIDIARY (AS DEFINED HEREINAFTER) IS AN ENTITY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ORGANIZATION
AND HAVE ALL REQUISITE CORPORATE POWER AND AUTHORITY TO OWN AND LEASE ITS
PROPERTY AND TO CARRY ON ITS RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED AND AS
PROPOSED TO BE CONDUCTED AS DESCRIBED IN THE COMPANY REPORTS (AS DEFINED IN
SECTION 4.18 BELOW).  THE COMPANY AND EACH SUBSIDIARY IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION UNDER THE LAWS OF EACH OTHER JURISDICTION IN
WHICH IT OWNS OR LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE
SUCH QUALIFICATION, OR IS SUBJECT TO NO MATERIAL LIABILITY OR DISABILITY BY
REASON OF THE FAILURE TO BE SO QUALIFIED IN ANY SUCH JURISDICTION.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY OWNS OR LEASES PROPERTY OR ENGAGES IN ANY ACTIVITY IN
ANY OTHER JURISDICTION THAT WOULD REQUIRE ITS QUALIFICATION IN SUCH JURISDICTION
AND IN WHICH THE FAILURE TO BE SO QUALIFIED WOULD HAVE A MATERIAL ADVERSE
EFFECT.  AS USED IN THIS AGREEMENT, THE TERM “MATERIAL ADVERSE EFFECT” SHALL
MEAN ANY EVENT, OCCURRENCE, FACT, CONDITION, CHANGE, DEVELOPMENT OR EFFECT THAT
IS MATERIALLY ADVERSE TO THE BUSINESS, OPERATIONS, PROPERTIES (INCLUDING
INTANGIBLE PROPERTIES), OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE; OR
WHICH HAS THE EFFECT OF MATERIALLY INCREASING THE LIABILITIES OF THE COMPANY AND
ITS SUBSIDIARIES TAKEN AS A WHOLE; OR WHICH HAS THE EFFECT OF MATERIALLY
IMPAIRING THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES TO PERFORM THEIR
OBLIGATIONS HEREUNDER.


 


4.2                                CAPITALIZATION.


 


(A)                                  AS MORE FULLY DESCRIBED IN THE
CAPITALIZATION TABLE INCLUDED IN THE COMPANY’S FILINGS WITH THE SEC, BUT TAKING
DUE ACCOUNT FOR CHANGES IN THE NUMBERS SINCE THE DATES OF SUCH FILINGS, THE
AUTHORIZED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY IMMEDIATELY PRIOR TO THE
CLOSING CONSISTS OF:


 

(I)                         100,000,000 AUTHORIZED SHARES OF COMMON STOCK, OF
WHICH:

 

(A)                              22,319,928 SHARES OF COMMON STOCK ARE VALIDLY
ISSUED AND OUTSTANDING, FULLY PAID AND NON-ASSESSABLE;

 

(B)                                11,823,863 SHARES DULY RESERVED FOR ISSUANCE
UPON CONVERSION OR EXERCISE OF SECURITIES THAT MAY BE CONVERTED INTO OR
EXERCISED FOR COMMON STOCK (NOT INCLUDING OPTION SHARES AS DEFINED BELOW); AND

 

(C)                                3,591,272 SHARES DULY RESERVED FOR ISSUANCE
IN CONNECTION WITH OPTIONS AVAILABLE UNDER THE COMPANY’S 2007 LONG-TERM
INCENTIVE COMPENSATION PLAN (THE “OPTION SHARES”);

 

(II)                      1,000,000 AUTHORIZED SHARES OF PREFERRED STOCK OF THE
COMPANY, PAR VALUE US$0.0001 PER SHARE, NONE OF WHICH HAVE BEEN DESIGNATED AND
NONE OF WHICH ARE ISSUED OR OUTSTANDING.

 


(B)                                 AS MORE FULLY DESCRIBED IN THE
CAPITALIZATION TABLE SET FORTH IN EXHIBIT B ATTACHED HERETO, THE AUTHORIZED AND
OUTSTANDING CAPITAL STOCK OF THE COMPANY IMMEDIATELY FOLLOWING THE CLOSING SHALL
CONSIST OF:

 

3

--------------------------------------------------------------------------------


 

(I)                         100,000,000 AUTHORIZED SHARES OF COMMON STOCK, OF
WHICH:

 

(A)                              26,053,262 SHARES OF COMMON STOCK SHALL BE
VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NON-ASSESSABLE;

 

(B)                                14,568,961 SHARES SHALL HAVE BEEN DULY
RESERVED FOR ISSUANCE UPON CONVERSION OR EXERCISE OF SECURITIES THAT MAY BE
CONVERTED INTO OR EXERCISED FOR COMMON STOCK, INCLUDING THE WARRANT SHARES (NOT
INCLUDING OPTION SHARES); AND

 

(C)                                3,591,272 SHARES SHALL HAVE BEEN DULY
RESERVED FOR ISSUANCE IN CONNECTION WITH OPTION SHARES.

 

(II)                      1,000,000 AUTHORIZED SHARES OF PREFERRED STOCK OF THE
COMPANY, PAR VALUE US$0.0001 PER SHARE, NONE OF WHICH SHALL HAVE BEEN DESIGNATED
AND NONE OF WHICH SHALL BE ISSUED OR OUTSTANDING.

 

Except pursuant to the terms of this Agreement, the Investor Rights Agreement to
be executed and delivered on the Closing Date in the form attached hereto as
Exhibit C (the “Investor Rights Agreement”), and as set forth in Schedule 4.2
attached hereto and the Company Reports (as defined in Section 4.6(b)), there
are, and immediately following the Closing there will be, (i) no outstanding
warrants, options, rights, agreements, convertible securities or other
commitments or instruments pursuant to which the Company is or may become
obligated to issue, sell, repurchase or redeem any shares of capital stock or
other securities of the Company, (ii) no preemptive, contractual or similar
rights to purchase or otherwise acquire shares of capital stock of the Company
pursuant to any provision of law, the certificate of incorporation of the
Company (the “Certificate”), the bylaws of the Company (the “Bylaws”) or any
agreement to which the Company, or to the Company’s knowledge, any of its
officers, directors or affiliates, is a party or may otherwise be bound,
(iii) no restrictions on the transfer of capital stock of the Company imposed by
the Certificate or Bylaws of the Company, any agreement to which the Company, or
to the Company’s knowledge, any of its officers, directors or affiliates, is a
party, any order of any court or any Governmental Authority to which the
Company, or to the Company’s knowledge, any of its officers, directors or
affiliates, is subject, or any statute other than those imposed by relevant
state and federal securities laws, (iv) no cumulative voting rights for any of
the Company’s capital stock, (v) no registration rights under the Securities Act
of 1933, as amended (the “Securities Act”), with respect to shares of the
Company’s capital stock, (vi) to the Company’s knowledge, no options or other
rights to purchase shares of capital stock from stockholders of the Company
granted by such stockholders and (vii) no agreements, written or oral, between
the Company and any holder of its securities, or, to the Company’s knowledge,
among holders of its securities, relating to the acquisition, disposition or
voting of the securities of the Company.

 


4.3                                 AUTHORIZATION OF THIS AGREEMENT AND THE
INVESTOR RIGHTS AGREEMENT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THIS AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY
ALL REQUISITE ACTION ON THE PART OF THE COMPANY AND/OR ITS SHAREHOLDERS.  EACH
OF THIS AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT HAS BEEN DULY

 

4

--------------------------------------------------------------------------------


 


EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS. 
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE INVESTOR
RIGHTS AGREEMENT AND THE COMPLIANCE WITH THE PROVISIONS HEREOF AND THEREOF BY
THE COMPANY WILL NOT:


 


(A)                      VIOLATE ANY PROVISION OF LAW, STATUTE, ORDINANCE,
RULE OR REGULATION OR ANY RULING, WRIT, INJUNCTION, ORDER, JUDGMENT OR DECREE OF
ANY COURT, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL AUTHORITY;


 


(B)                     CONFLICT WITH OR RESULT IN ANY BREACH OF ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE (WITH DUE NOTICE, LAPSE OF
TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION) UNDER (I) ANY AGREEMENT, DOCUMENT, INSTRUMENT, CONTRACT, NOTE,
INDENTURE, MORTGAGE OR LEASE TO WHICH THE COMPANY IS A PARTY OR UNDER WHICH THE
COMPANY OR ANY OF ITS ASSETS IS BOUND OR AFFECTED, (II) THE CERTIFICATE OR
(III) THE BYLAWS; OR


 


(C)                      RESULT IN THE CREATION OF ANY LIEN, SECURITY INTEREST,
CHARGE OR ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY,
EXCEPT TO SUCH EXTENT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 

As used in this Agreement, “Governmental Authority” shall mean any nation or
government; any federal, state, municipal, local, provincial, regional or other
political subdivision thereof; and any entity or person exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government.

 


4.4                                 AUTHORIZATION OF COMMON STOCK, WARRANT AND
WARRANT SHARES.  THE ISSUANCE, SALE AND DELIVERY OF THE SHARES, WARRANT AND
WARRANT SHARES CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
ACTION OF THE COMPANY, AND, WHEN ISSUED, SOLD AND DELIVERED IN ACCORDANCE WITH
(I) THIS AGREEMENT, THE SHARES WILL BE VALIDLY ISSUED AND OUTSTANDING, FULLY
PAID AND NON-ASSESSABLE, WITH NO PERSONAL LIABILITY ATTACHING TO THE OWNERSHIP
THEREOF, AND NOT SUBJECT TO ANY ENCUMBRANCES, RIGHTS OF FIRST REFUSAL,
PREEMPTIVE RIGHTS OR SIMILAR RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR OTHERS
EXCEPT FOR ANY SUCH RIGHTS OF THE INVESTOR UNDER THE INVESTOR RIGHTS AGREEMENT,
AND (II) THE WARRANT, AND UPON THE EXERCISE THEREOF IN ACCORDANCE WITH THE TERMS
OF THE WARRANT, THE WARRANT SHARES WILL BE, VALIDLY ISSUED AND OUTSTANDING,
FULLY PAID AND NONASSESSABLE, WITH NO PERSONAL LIABILITY ATTACHING TO THE
OWNERSHIP THEREOF, AND NOT SUBJECT TO ANY ENCUMBRANCES, RIGHTS OF FIRST REFUSAL,
PREEMPTIVE RIGHTS OR SIMILAR RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR OTHERS
EXCEPT FOR ANY SUCH RIGHTS OF THE INVESTOR UNDER THE INVESTOR RIGHTS AGREEMENT. 
THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM
NUMBER OF THE WARRANT SHARES (SUBJECT TO ADJUSTMENT AS PROVIDED BY THE TERMS OF
THE WARRANT) THAT ARE ISSUABLE UPON THE EXERCISE OF THE WARRANT.


 


4.5                                 CONSENTS AND APPROVALS.  NO AUTHORIZATION,
CONSENT, LICENSE, APPLICATION, APPROVAL OR OTHER ORDER OF, OR DECLARATION TO OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY (OTHER THAN FILINGS THAT ARE REQUIRED TO
BE MADE UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS  (WHICH FILINGS SHALL
BE MADE BY THE COMPANY IN ACCORDANCE WITH APPLICABLE FEDERAL AND/OR STATE
SECURITIES LAWS) OR ANY OTHER PERSON, ENTITY OR ASSOCIATION IS REQUIRED FOR
(A) THE VALID

 

5

--------------------------------------------------------------------------------


 


AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT OR (B) THE VALID AUTHORIZATION,
ISSUANCE, SALE AND DELIVERY OF THE SECURITIES.  THE COMPANY HAS OBTAINED ALL
CONSENTS THAT ARE NECESSARY TO PERMIT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, INCLUDING, WITHOUT LIMITATION, ANY CONSENT
REQUIRED BY THE TRADING MARKET.


 


4.6                                 THE COMPANY.


 


(A)                                  EXCEPT AS SET FORTH IN
SCHEDULE 4.6(A) ATTACHED HERETO, THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES (THE “BUSINESS”) IS DESCRIBED IN THE COMPANY REPORTS.


 


(B)                                 THE COMPANY HAS FILED ALL REPORTS,
REGISTRATION STATEMENTS, PROXY STATEMENTS AND INFORMATION STATEMENTS REQUIRED TO
BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT
TO SECTION 13(A) AND 15(D) THEREOF, FOR THE TWO YEARS PRECEDING THE DATE HEREOF
(COLLECTIVELY, AS THEY HAVE BEEN AMENDED SINCE THE TIME OF THEIR FILING AND
INCLUDING ALL EXHIBITS THERETO, THE “COMPANY REPORTS”). AS OF THEIR RESPECTIVE
DATES (AND, IF AMENDED OR SUPERSEDED BY A FILING PRIOR TO THE DATE HEREOF, THEN
ON THE DATE OF SUCH FILING), (X) THE COMPANY REPORTS FILED OVER THE LAST TWO
YEARS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”)
PROMULGATED THEREUNDER, AND (Y) NONE OF SUCH COMPANY REPORTS CONTAINED ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE
COMPANY IS IN COMPLIANCE WITH APPLICABLE REQUIREMENTS OF THE SARBANES-OXLEY ACT
OF 2002 AND APPLICABLE RULES AND REGULATIONS PROMULGATED BY THE COMMISSION
THEREUNDER IN EFFECT AS OF THE DATE OF THIS AGREEMENT, EXCEPT WHERE SUCH
NONCOMPLIANCE WILL NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE COMPANY REPORTS
CURRENTLY IS THE SUBJECT OF ANY REVIEW OR INVESTIGATION BY THE COMMISSION OR ANY
OTHER GOVERNMENTAL AUTHORITY AND THERE IS NO CURRENTLY UNRESOLVED VIOLATION
ASSERTED IN WRITING BY THE COMMISSION OR ANY GOVERNMENTAL AUTHORITY WITH RESPECT
TO ANY OF THE COMPANY REPORTS.  ALL STATUTORY BOOKS, MINUTES AND REGISTERS IN
RELATION TO THE COMPANY HAVE BEEN PROPERLY RECORDED AND KEPT BY THE COMPANY AND
ALL DOCUMENTS WHICH THE COMPANY IS REQUIRED BY APPLICABLE LAW TO FILE WITH OR
DELIVER TO A PERSON HAVE BEEN CORRECTLY FILED AND/OR DELIVERED, EXCEPT WHERE
FAILURE TO SO RECORD, KEEP, FILE OR DELIVER WILL NOT HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(C)                                  EXCEPT AS SET FORTH IN
SCHEDULE 4.6(C) ATTACHED HERETO AND THE COMPANY REPORTS:


 

(I)                         NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ENTERED
INTO, AND IS A PARTY TO, AND IS OTHERWISE BOUND OR AFFECTED BY, ANY WRITTEN OR
ORAL CONTRACT, AGREEMENT, UNDERSTANDING, ARRANGEMENT, LEASE, GUARANTY OR OTHER
OBLIGATION OR SERIES OF RELATED OBLIGATIONS OR TRANSACTIONS IN EXCESS OF TWO
HUNDRED AND FIFTY THOUSAND U.S. DOLLARS (US$250,000), OTHER THAN THIS AGREEMENT;

 

6

--------------------------------------------------------------------------------


 

(II)                      NEITHER THE COMPANY NOR ANY SUBSIDIARY IS A PARTY TO,
OR, DIRECTLY OR INDIRECTLY, BOUND BY, ANY MATERIAL INDENTURE, MORTGAGE, DEED OF
TRUST OR OTHER AGREEMENT OR INSTRUMENT RELATING TO THE BORROWING OF MONEY, THE
GUARANTEE OF INDEBTEDNESS OR THE GRANTING OF ANY SECURITY INTEREST, NEGATIVE
PLEDGE OR OTHER ENCUMBRANCE ON THE ASSETS OF THE COMPANY; AND

 

(III)                   NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS INCURRED, AND
IS SUBJECT TO ANY, LIABILITIES OR OBLIGATIONS, FIXED OR CONTINGENT, MATURED OR
UNMATURED OR OTHERWISE THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD HAVE A
MATERIAL ADVERSE EFFECT.

 


(D)                                 THE FINANCIAL STATEMENTS INCLUDED IN THE
COMPANY REPORTS, INCLUDING ANY NOTES THERETO, REFLECT ALL LIABILITIES OF THE
COMPANY AS OF THE DATE OF SUCH FINANCIAL STATEMENTS.  SINCE THE DATE OF THE
UNAUDITED BALANCE SHEET DATED JUNE 30, 2008 (THE “JUNE 30, 2008 BALANCE SHEET”),
THE COMPANY AND ITS SUBSIDIARIES HAVE NOT INCURRED ANY OBLIGATION (OR SERIES OF
RELATED OBLIGATIONS) OR LIABILITY, CONTINGENT OR OTHERWISE, IN EXCESS OF TWO
HUNDRED AND FIFTY THOUSAND U.S. DOLLARS (US$250,000) EXCEPT AS SET FORTH IN
SCHEDULE 4.6(D) ATTACHED HERETO. THE COMPANY HAS ESTABLISHED AND MAINTAINS
INTERNAL CONTROL OVER FINANCIAL REPORTING AS DEFINED IN RULES 13A-15(F) AND
15D-15(F) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED; A PROCESS
DESIGNED TO PROVIDE REASONABLE ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL
REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN
ACCORDANCE WITH U.S. GAAP (AS DEFINED IN SECTION 4.6(L) BELOW).


 


(E)                                  EXCEPT AS SET FORTH IN
SCHEDULE 4.6(E) ATTACHED HERETO AND THE COMPANY REPORTS, (I) THERE ARE NO
ACTIONS, SUITS, ARBITRATIONS, CLAIMS, INVESTIGATIONS OR LEGAL OR ADMINISTRATIVE
PROCEEDINGS PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED, AGAINST THE
COMPANY OR ANY SUBSIDIARY, WHETHER AT LAW OR IN EQUITY, THAT, IF DETERMINED
ADVERSELY TO THE COMPANY OR ANY SUBSIDIARY, WOULD REASONABLY BE EXPECTED TO,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, (II) THERE ARE
NO JUDGMENTS, DECREES, INJUNCTIONS OR ORDERS OF ANY COURT OR GOVERNMENTAL
AUTHORITY ENTERED OR EXISTING AGAINST THE COMPANY OR ANY SUBSIDIARY OR ANY OF
THEIR ASSETS OR PROPERTIES FOR ANY OF THE FORGOING OR OTHERWISE AND (III) THE
COMPANY AND ITS SUBSIDIARIES HAVE NOT (A) ADMITTED IN WRITING ITS INABILITY TO
PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, (B) FILED OR CONSENTED TO THE FILING
AGAINST IT OF A PETITION IN BANKRUPTCY OR A PETITION TO TAKE ADVANTAGE OF ANY
INSOLVENCY ACT, (C) MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, CONSENTED
TO THE APPOINTMENT OF A RECEIVER FOR ITSELF OR FOR THE WHOLE OR ANY SUBSTANTIAL
PART OF ITS PROPERTY, (D) HAD A PETITION IN BANKRUPTCY FILED AGAINST IT,
(E) BEEN ADJUDICATED  BANKRUPT, OR (F) FILED A PETITION OR ANSWER SEEKING
REORGANIZATION OR ARRANGEMENT UNDER THE FEDERAL BANKRUPTCY LAWS OR ANY OTHER
LAWS OF THE UNITED STATES OR ANY OTHER JURISDICTION.


 


(F)                                    THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL OBLIGATIONS, AGREEMENTS AND CONDITIONS CONTAINED IN ANY
EVIDENCE OF INDEBTEDNESS OR ANY LOAN AGREEMENT OR OTHER CONTRACT OR AGREEMENT
(WHETHER OR NOT RELATING TO INDEBTEDNESS) TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS A PARTY OR IS SUBJECT (COLLECTIVELY, THE “OBLIGATIONS”), THE LACK OF
COMPLIANCE WITH WHICH COULD AFFORD TO ANY PERSON THE RIGHT TO ACCELERATE ANY
INDEBTEDNESS OR TERMINATE ANY RIGHT OF OR AGREEMENT WITH THE COMPANY OR ANY
SUBSIDIARY, EXCEPT FOR SUCH LACK OF COMPLIANCE THAT WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  TO

 

7

--------------------------------------------------------------------------------


 


THE COMPANY’S KNOWLEDGE, ALL OTHER PARTIES TO SUCH OBLIGATIONS ARE IN COMPLIANCE
WITH THE TERMS AND CONDITIONS OF SUCH OBLIGATIONS.


 


(G)                                 EXCEPT FOR EMPLOYMENT AND CONSULTING
AGREEMENTS SET FORTH IN SCHEDULE 4.6(C) ATTACHED HERETO AND THE COMPANY REPORTS
AND FOR AGREEMENTS AND ARRANGEMENTS RELATING TO THE OPTION SHARES AND EXCEPT AS
SET FORTH IN SCHEDULE 4.6(G) ATTACHED HERETO AND THE COMPANY REPORTS, THIS
AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT, THERE ARE NO AGREEMENTS,
UNDERSTANDINGS OR PROPOSED TRANSACTIONS BETWEEN THE COMPANY AND ANY OF ITS
OFFICERS, DIRECTORS OR OTHER “AFFILIATES” (AS DEFINED IN RULE 405 PROMULGATED
UNDER THE SECURITIES ACT), AND THERE ARE NO TRANSACTIONS BETWEEN ANY OF SUCH
PERSONS AND THE COMPANY OF A TYPE REQUIRED TO BE DISCLOSED UNDER RULE 404 OF
REGULATION S-K PROMULGATED UNDER THE SECURITIES ACT, THAT HAVE NOT BEEN SO
DISCLOSED. THERE ARE NO EMPLOYMENT RELATED DISPUTES/MONETARY CLAIMS INVOLVING
THE EMPLOYEES AS PARTIES OR OTHERWISE AFFECTING THEIR RIGHTS AND OBLIGATIONS
UNDER A RELEVANT EMPLOYMENT AGREEMENT, PENDING OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED AGAINST THE COMPANY.


 


(H)                                 ALL OF THE EMPLOYEES OF THE COMPANY AND ITS
SUBSIDIARIES WHO HAVE, OR ARE PROPOSED TO HAVE, ACCESS TO CONFIDENTIAL AND/OR
PROPRIETARY INFORMATION OF THE COMPANY OR ANY SUBSIDIARY, ARE SIGNATORIES TO,
AND ARE BOUND BY, AGREEMENTS WITH THE COMPANY OR SUCH SUBSIDIARY RELATING TO
NONDISCLOSURE, PROPRIETARY INFORMATION AND ASSIGNMENT OF PATENT, COPYRIGHT AND
OTHER INTELLECTUAL PROPERTY RIGHTS IN SUBSTANTIALLY THE FORMS PROVIDED TO THE
INVESTOR.


 


(I)                                     THE COMPANY’S EXECUTIVE OFFICERS AS OF
THE DATE HEREOF, I.E., DAVID P. WRIGHT, CHRISTOPHER C. CAMUT, VALERIE RIDDLE,
ERIC I. RICHMAN, FRANCESCA COOK, WAYNE MORGES, JOAN FUSCO, AND JORDAN P. KARP,
ARE SIGNATORIES TO, AND ARE BOUND BY, AGREEMENTS WITH THE COMPANY RELATING TO
NON-COMPETITION.


 


(J)                                     TO THE COMPANY’S KNOWLEDGE, NO EMPLOYEE
OF, OR CONSULTANT TO, THE COMPANY OR ANY SUBSIDIARY IS IN VIOLATION OF ANY TERM
OF ANY EMPLOYMENT CONTRACT, PATENT-DISCLOSURE AGREEMENT OR ANY OTHER CONTRACT OR
AGREEMENT INCLUDING, BUT NOT LIMITED TO, THOSE MATTERS RELATING TO (I) THE
RELATIONSHIP OF ANY SUCH EMPLOYEE WITH THE COMPANY OR A SUBSIDIARY OR TO ANY
OTHER PARTY AS A RESULT OF THE NATURE OF THE COMPANY’S BUSINESS AS CURRENTLY
CONDUCTED OR (II) UNFAIR COMPETITION, TRADE SECRETS OR PROPRIETARY INFORMATION.


 


(K)                                  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
A COLLECTIVE-BARGAINING AGREEMENT COVERING ANY OF ITS EMPLOYEES OR ANY
EMPLOYEE-BENEFIT PLANS, EXCEPT AS SET FORTH IN SCHEDULE 4.6(K) ATTACHED HERETO
AND THE COMPANY REPORTS.


 


(L)                                     NEITHER THE COMPANY NOR ANY SUBSIDIARY
IS IN VIOLATION OF, OR DEFAULT UNDER, ANY PROVISION OF ITS BYLAWS OR CERTIFICATE
(OR ANY SIMILAR ORGANIZATIONAL DOCUMENTS), OR ANY MATERIAL CONTRACT, INSTRUMENT,
JUDGMENT, ORDER, WRIT OR DECREE TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTIES IS BOUND, AND THE COMPANY AND ITS SUBSIDIARIES ARE NOT IN
VIOLATION OF ANY PROVISION OF ANY FEDERAL OR STATE STATUTE, RULE OR REGULATION
APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY.

 

8

--------------------------------------------------------------------------------


 


(M)                              


 

(I)                         INCLUDED IN THE COMPANY REPORTS IS THE BALANCE SHEET
DATED DECEMBER 31, 2007 (THE “2007 BALANCE SHEET”), AND STATEMENTS OF OPERATION,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE YEAR THEN ENDED (COLLECTIVELY, THE
“FINANCIAL STATEMENTS”), AUDITED BY ERNST & YOUNG LLP, INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF THE COMPANY, EACH OF WHICH FINANCIAL STATEMENTS HAS BEEN
PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE
UNITED STATES (“U.S. GAAP”) CONSISTENTLY APPLIED, AND FAIRLY PRESENT THE
FINANCIAL POSITION OF THE COMPANY AS OF THE DATE OF SUCH FINANCIAL STATEMENTS
AND THE RESULTS OF ITS OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT ONLY
TO THE MATTERS DESCRIBED IN THE ACCOUNTANT’S REPORT ATTACHED THERETO.  ALSO
INCLUDED IN THE COMPANY REPORTS IS THE JUNE 30, 2008 BALANCE SHEET AND THE
STATEMENTS OF OPERATION AND CASH FLOWS FOR THE PERIOD FROM JANUARY 1, 2008,
THROUGH JUNE 30, 2008 (COLLECTIVELY, THE “UNAUDITED FINANCIAL STATEMENTS”).  THE
UNAUDITED FINANCIAL STATEMENTS ARE COMPLETE AND CORRECT, ARE IN ACCORDANCE WITH
THE BOOKS AND RECORDS OF THE COMPANY AND PRESENT FAIRLY THE FINANCIAL CONDITION
AND RESULTS OF OPERATION OF THE COMPANY, AS AT THE DATES AND FOR THE PERIODS
INDICATED, AND HAVE BEEN PREPARED IN ACCORDANCE WITH U.S. GAAP CONSISTENTLY
APPLIED, EXCEPT THAT THE UNAUDITED FINANCIAL STATEMENTS MAY NOT BE IN ACCORDANCE
WITH U.S. GAAP SOLELY BECAUSE OF THE ABSENCE OF FOOTNOTES NORMALLY CONTAINED
THEREIN AND ARE SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS.  SPECIFICALLY, BUT
NOT BY WAY OF LIMITATION, THE JUNE 30, 2008 BALANCE SHEET DISCLOSES ALL OF THE
COMPANY’S DEBTS, LIABILITIES AND OBLIGATIONS OF ANY NATURE, WHETHER DUE OR TO
BECOME DUE, AS OF THEIR RESPECTIVE DATES (INCLUDING, WITHOUT LIMITATION,
ABSOLUTE, ACCRUED AND CONTINGENT LIABILITIES) TO THE EXTENT SUCH DEBTS,
LIABILITIES AND OBLIGATIONS ARE REQUIRED TO BE DISCLOSED IN ACCORDANCE WITH U.S.
GAAP.

 

(II)                      SINCE THE DATE OF THE JUNE 30, 2008 BALANCE SHEET AND
OTHER THAN AS SET FORTH IN THE COMPANY REPORTS, THERE HAS NOT BEEN:

 

(A)                              ANY DAMAGE, DESTRUCTION OR LOSS TO ANY PROPERTY
OF THE COMPANY OR ITS SUBSIDIARIES, WHETHER OR NOT COVERED BY INSURANCE, THAT
HAS HAD, OR WILL HAVE, A MATERIAL ADVERSE EFFECT;

 

(B)                                ANY WAIVER BY THE COMPANY OR ANY SUBSIDIARY
OF A MATERIAL RIGHT OR OF A MATERIAL DEBT OWED TO IT;

 

(C)                                ANY SATISFACTION OR DISCHARGE OF ANY LIEN,
CLAIM OR ENCUMBRANCE OR PAYMENT OF ANY OBLIGATION BY THE COMPANY OR ANY
SUBSIDIARY, EXCEPT SUCH A SATISFACTION, DISCHARGE OR PAYMENT MADE IN THE
ORDINARY COURSE OF BUSINESS THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(D)                               ANY CHANGE OR AMENDMENT TO A MATERIAL CONTRACT
OR ARRANGEMENT BY WHICH THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR ASSETS OR
PROPERTIES IS BOUND OR SUBJECT;

 

(E)                                 ANY MATERIAL CHANGE IN ANY COMPENSATION
ARRANGEMENT OR AGREEMENT WITH ANY PRESENT OR PROSPECTIVE EMPLOYEE, CONTRACTOR OR
DIRECTOR OF THE COMPANY OR ANY SUBSIDIARY;

 

9

--------------------------------------------------------------------------------


 

(F)                                 ANY LOAN TO ANY OFFICER, DIRECTOR OR
SHAREHOLDER OF THE COMPANY OR ANY SUBSIDIARY, OTHER THAN ADVANCES IN THE
ORDINARY COURSE OF BUSINESS AND AS PERMITTED UNDER THE SECURITIES LAWS (AS
HEREINAFTER DEFINED);

 

(G)                                ANY DEBT, OBLIGATION OR LIABILITY INCURRED,
ASSUMED OR GUARANTEED BY THE COMPANY, EXCEPT FOR THOSE THAT ARE IMMATERIAL IN
AMOUNT AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(H)                               ANY OTHER EVENT OR CONDITION OF ANY CHARACTER
THAT WOULD HAVE A MATERIAL ADVERSE EFFECT; OR

 

(I)                                    ANY AGREEMENT BY THE COMPANY OR ANY
SUBSIDIARY TO DO ANY OF THE FOREGOING.

 

(III)                   NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY
LIABILITIES, WHETHER ACTUAL OR CONTINGENT, THAT WERE NOT REFLECTED IN THE
JUNE 30, 2008 BALANCE SHEET, EXCEPT FOR LIABILITIES INCURRED AFTER THE DATE
THEREOF IN THE ORDINARY COURSE OF BUSINESS, WHICH WILL NOT HAVE ANY MATERIAL
ADVERSE EFFECT ON THE COMPANY.

 


4.7                                 PAYMENT OF TAXES.  NEITHER THE COMPANY, ANY
SUBSIDIARY, NOR ANY ENTITY TO WHOSE LIABILITIES THE COMPANY HAS SUCCEEDED, HAS
FILED OR BEEN INCLUDED IN A CONSOLIDATED, UNITARY OR COMBINED TAX RETURN WITH
ANOTHER PERSON.  EXCEPT AS SET FORTH IN SCHEDULE 4.7 AND THE COMPANY REPORTS,
THE COMPANY REPRESENTS AND WARRANTS THAT (A) THE COMPANY AND EACH SUBSIDIARY HAS
FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED BY OR FOR IT,
INCLUDING BUT NOT LIMITED TO INCOME TAX, SALES TAX, USE TAX AND PAYROLL TAX
RETURNS, (B) ALL MATERIAL INFORMATION SET FORTH IN SUCH RETURNS OR REPORTS IS
ACCURATE AND COMPLETE, (C) THE COMPANY AND EACH SUBSIDIARY HAS PAID OR MADE
ADEQUATE PROVISION FOR ALL TAXES, ADDITIONS TO TAX, PENALTIES, AND INTEREST
PAYABLE BY THE COMPANY AND ITS SUBSIDIARIES, (D) NO MATERIAL UNPAID TAX
DEFICIENCY HAS BEEN ASSERTED AGAINST OR WITH RESPECT TO THE COMPANY OR ANY
SUBSIDIARY BY ANY TAXING AUTHORITY, NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED WRITTEN NOTICE OF ANY SUCH ASSERTION, (E) THE COMPANY AND EACH
SUBSIDIARY HAS COLLECTED OR WITHHELD ALL AMOUNT REQUIRED TO BE COLLECTED OR
WITHHELD BY IT FOR ANY TAXES, AND, TO THE EXTENT REQUIRED BY LAW, ALL SUCH
AMOUNTS HAVE BEEN PAID TO THE APPROPRIATE GOVERNMENTAL AGENCIES OR SET ASIDE IN
APPROPRIATE ACCOUNTS FOR FUTURE PAYMENT WHEN DUE, (F) THE COMPANY AND EACH
SUBSIDIARY IS IN COMPLIANCE WITH, AND ITS RECORDS CONTAIN ALL INFORMATION AND
DOCUMENTS NECESSARY TO COMPLY WITH, ALL APPLICABLE INFORMATION-REPORTING AND
TAX-WITHHOLDING REQUIREMENTS, (G) THE JUNE 30, 2008 BALANCE SHEET FULLY AND
PROPERLY REFLECTS, AS OF THE DATE THEREOF, THE LIABILITIES OF THE COMPANY AND
ITS SUBSIDIARIES FOR ALL ACCRUED TAXES, ADDITIONS TO TAX, PENALTIES, AND
INTEREST, (H) FOR PERIODS ENDING AFTER JUNE 30, 2008, THE BOOKS AND RECORDS OF
THE COMPANY AND ITS SUBSIDIARIES FULLY AND PROPERLY REFLECT ITS LIABILITY FOR
ALL ACCRUED TAXES, ADDITIONS TO TAX, PENALTIES AND INTEREST, (I) THE COMPANY AND
ITS SUBSIDIARIES HAVE NOT GRANTED, NOR ARE THEY SUBJECT TO, ANY WAIVER OF THE
PERIOD OF LIMITATIONS OF THE ASSESSMENT OF TAX FOR ANY CURRENTLY OPEN TAXABLE
PERIOD, (J) THE COMPANY AND ITS SUBSIDIARIES HAVE NOT MADE OR ENTERED INTO, AND
HOLDS NO ASSET SUBJECT TO, A CONSENT FILED PURSUANT TO SECTION 341(F) OF THE
U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND THE REGULATIONS
THEREUNDER OR A “SAFE HARBOR LEASE” SUBJECT TO FORMER SECTION 168(F)(8) OF THE
INTERNAL REVENUE CODE OF 1954, AS

 

10

--------------------------------------------------------------------------------


 


AMENDED BEFORE THE TAX REFORM ACT OF 1986, AND THE REGULATIONS THEREUNDER,
(K) THE COMPANY AND ITS SUBSIDIARIES ARE NOT REQUIRED TO INCLUDE IN INCOME ANY
AMOUNT FOR AN ADJUSTMENT PURSUANT TO SECTION 481 OF THE CODE OR THE REGULATIONS
THEREUNDER AND (L) THE COMPANY AND ITS SUBSIDIARIES ARE NOT A PARTY, OR
OBLIGATED UNDER, ANY AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE PAYMENT OF
ANY AMOUNT THAT WOULD BE AN “EXCESS PARACHUTE PAYMENT” UNDER SECTION 280G OF THE
CODE.


 


4.8                                 INTELLECTUAL PROPERTY RIGHTS.   EXCEPT AS
PROVIDED IN SCHEDULE 4.8, THE COMPANY AND EACH SUBSIDIARY OWNS OR POSSESSES
ADEQUATE RIGHTS TO USE ALL MATERIAL PATENTS, PATENT APPLICATIONS, TRADEMARKS,
SERVICE MARKS, TRADE NAMES, TRADEMARK REGISTRATIONS, SERVICE-MARK REGISTRATIONS,
COPYRIGHTS, LICENSES, KNOW-HOW, SOFTWARE, SYSTEMS AND TECHNOLOGY (INCLUDING
TRADE SECRETS AND OTHER UNPATENTED OR UNPATENTABLE PROPRIETARY OR CONFIDENTIAL
INFORMATION, SYSTEMS OR PROCEDURES) USED OR HELD FOR USE IN THE CONDUCT OF THE
BUSINESS AS PRESENTLY CONDUCTED (COLLECTIVELY, THE “COMPANY INTELLECTUAL
PROPERTY RIGHTS”).  TO THE COMPANY’S KNOWLEDGE, THE COMPANY INTELLECTUAL
PROPERTY RIGHTS THAT COMPRISE REGISTERED TRADEMARKS OR ISSUED PATENTS ARE VALID
AND ENFORCEABLE.  TO THE COMPANY’S KNOWLEDGE, (I) THE OPERATION OF THE BUSINESS
OF THE COMPANY, AND THE PRODUCTS OR SERVICES IN DEVELOPMENT OR WHICH ARE
MARKETED OR SOLD (OR PROPOSED TO BE MARKETED OR SOLD) BY THE COMPANY, DO NOT
VIOLATE ANY LICENSE OR, SUBJECT TO SCHEDULE 4.8, INFRINGE ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY PARTY AND (II) THERE IS NO UNAUTHORIZED USE, INFRINGEMENT
OR MISAPPROPRIATION BY ANY THIRD PARTY OF ANY COMPANY INTELLECTUAL PROPERTY
RIGHTS OWNED BY OR LICENSED TO THE COMPANY.  EXCEPT AS SET FORTH IN SCHEDULE
4.8, OTHER THAN WITH RESPECT TO COMMERCIALLY AVAILABLE SOFTWARE PRODUCTS WHICH
THE COMPANY AND ITS SUBSIDIARIES LICENSE UNDER STANDARD END-USER OBJECT CODE
LICENSE AGREEMENTS, THERE ARE NO OUTSTANDING MATERIAL OPTIONS, LICENSES,
AGREEMENTS, CLAIMS, ENCUMBRANCES OR SHARED OWNERSHIP INTERESTS OF ANY KIND
RELATING TO ANY OF THE MATERIAL COMPANY INTELLECTUAL PROPERTY RIGHTS.  TO THE
KNOWLEDGE OF THE COMPANY, NO THIRD PARTY HAS MADE A CLAIM THAT THE COMPANY OR
ITS SUBSIDIARIES HAVE VIOLATED OR, BY CONDUCTING THEIR BUSINESS, WOULD VIOLATE
ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON OR ENTITY AND, TO THE
KNOWLEDGE OF THE COMPANY, NO SUCH CLAIM HAS BEEN THREATENED.  EACH EMPLOYEE,
FORMER EMPLOYEE, CONTRACT WORKER, AGENT, CONSULTANT OTHER SERVICE PROVIDER AND
CONTRACTOR WHO HAS CONTRIBUTED TO OR PARTICIPATED IN THE CONCEPTION OR
DEVELOPMENT OF THE COMPANY INTELLECTUAL PROPERTY RIGHTS, OTHER THAN THOSE
LICENSED BY COMPANY FROM A THIRD PARTY, HAS ASSIGNED OR IS OBLIGATED TO ASSIGN
TO THE COMPANY ALL INTELLECTUAL PROPERTY RIGHTS RELATING TO SUCH COMPANY
INTELLECTUAL PROPERTY RIGHTS.  TO THE KNOWLEDGE OF THE COMPANY, ALL OF THE
COMPANY INTELLECTUAL PROPERTY RIGHTS WHICH ARE REGISTERED OR HAVE BEEN FILED FOR
REGISTRATION WITH ANY THIRD PARTY ARE IN GOOD STANDING AND ALL OF THE FEES AND
FILINGS DUE WITH RESPECT THERETO HAVE BEEN DULY MADE.  THE COMPANY AND ITS
SUBSIDIARIES ARE NOT OR, AS A RESULT OF THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, OR THE PERFORMANCE OF THE COMPANY’S OBLIGATIONS HEREUNDER, WILL NOT
BE IN VIOLATION OF ANY LICENSE, SUBLICENSE, AGREEMENT OR INSTRUMENT INVOLVING
INTELLECTUAL PROPERTY TO WHICH THE COMPANY IS A PARTY OR OTHERWISE BOUND, NOR
WILL THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, CAUSE THE DIMINUTION, LICENSE, TRANSFER, 
TERMINATION OR FORFEITURE OF THE COMPANY’S RIGHTS IN ANY COMPANY INTELLECTUAL
PROPERTY RIGHTS.  THE COMPANY HAS TAKEN COMMERCIALLY REASONABLE MEASURES TO
PROTECT THE PROPRIETARY NATURE OF THE PROPRIETARY COMPANY INTELLECTUAL PROPERTY
RIGHTS OWNED BY THE COMPANY AND TO MAINTAIN IN CONFIDENCE ALL TRADE SECRETS AND
CONFIDENTIAL INFORMATION OWNED OR USED BY THE COMPANY.  NO PROCEEDINGS OR, TO
THE

 

11

--------------------------------------------------------------------------------


 


COMPANY’S KNOWLEDGE, INVESTIGATIONS CHALLENGING OR THREATENING THE VALIDITY,
ENFORCEABILITY, EFFECTIVENESS OR OWNERSHIP BY THE COMPANY OR ITS SUBSIDIARIES OF
ANY COMPANY INTELLECTUAL PROPERTY RIGHTS HAVE BEEN MADE OR ARE OUTSTANDING.  FOR
THE PURPOSES OF THIS SECTION 4.8, “TO THE COMPANY’S KNOWLEDGE” SHALL MEAN ACTUAL
KNOWLEDGE, AS OF THE DATE OF THIS AGREEMENT, OF EXECUTIVE OFFICERS OF THE
COMPANY.


 


4.9                                 SECURITIES LAWS.  EXCEPT AS DISCLOSED
PURSUANT TO THIS AGREEMENT, NEITHER THE COMPANY NOR ANYONE ACTING ON ITS BEHALF
HAS OFFERED SECURITIES OF THE COMPANY FOR SALE TO, OR SOLICITED ANY OFFERS TO
BUY THE SAME FROM, OR SOLD SECURITIES OF THE COMPANY TO, ANY PERSON OR
ORGANIZATION, IN ANY CASE SO AS TO SUBJECT THE COMPANY, ITS PROMOTERS, DIRECTORS
OR OFFICERS TO ANY LIABILITY UNDER THE SECURITIES ACT, THE SECURITIES AND
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR ANY STATE SECURITIES
OR “BLUE SKY” LAW AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
(COLLECTIVELY, THE “SECURITIES LAWS”).  NONE OF THE OFFER, GRANT, SALE OR
ISSUANCE OF THE SECURITIES TO THE INVESTOR CONTEMPLATED BY THIS AGREEMENT AND
THE INVESTOR RIGHTS AGREEMENT WILL BE IN VIOLATION OF THE SECURITIES LAWS WHEN
OFFERED, SOLD AND ISSUED.


 


4.10                           TITLE TO ASSETS AND PROPERTIES. EXCEPT AS SET
FORTH IN SCHEDULE 4.10 ATTACHED HERETO AND THE COMPANY REPORTS, THE COMPANY AND
ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL
PROPERTY AND GOOD AND MARKETABLE TITLE TO ALL PERSONAL PROPERTY AND ASSETS OWNED
BY THEM, IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND DEFECTS
EXCEPT SUCH AS, IN THE AGGREGATE, DO NOT MATERIALLY AFFECT THE VALUE OF SUCH
PROPERTY AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY BY THE COMPANY AND ITS SUBSIDIARIES; AND ANY REAL PROPERTY AND
BUILDINGS HELD UNDER LEASE BY THE COMPANY AND ITS SUBSIDIARIES ARE HELD BY THEM
UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT
MATERIAL AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY AND BUILDINGS BY THE COMPANY AND ITS SUBSIDIARIES.  ALL THE ASSETS OF
THE COMPANY, WHETHER MOVABLE OR IMMOVABLE, INCLUDING WITHOUT LIMITATION,
EQUIPMENT AND MACHINERY, OWNED, LEASED OR LICENSED TO OR BY THE COMPANY OR
EMPLOYED BY IT, ARE IN SERVICEABLE CONDITION FOR USE THEREOF IN THE ORDINARY
COURSE OF BUSINESS.


 


4.11                           INVESTMENTS IN OTHER PERSONS.  EXCEPT AND TO THE
EXTENT SET FORTH IN SCHEDULE 4.11 ATTACHED HERETO AND THE COMPANY REPORTS,
(A) THE COMPANY AND ITS SUBSIDIARIES HAVE NOT MADE ANY LOAN OR ADVANCE TO ANY
PERSON OR ENTITY THAT IS OUTSTANDING ON THE DATE HEREOF, NOR IS IT COMMITTED OR
OBLIGATED TO MAKE ANY SUCH LOAN OR ADVANCE, AND (B) THE COMPANY HAS NEVER OWNED
OR CONTROLLED, AND DO NOT CURRENTLY OWN OR CONTROL, DIRECTLY OR INDIRECTLY, ANY
SUBSIDIARIES AND HAS NEVER OWNED OR CONTROLLED, AND DOES NOT CURRENTLY OWN OR
CONTROL, ANY CAPITAL STOCK OR OTHER OWNERSHIP INTEREST, DIRECTLY OR INDIRECTLY,
IN ANY CORPORATION, ASSOCIATION, PARTNERSHIP, TRUST, JOINT VENTURE OR OTHER
ENTITY (EXCEPT TO THE EXTENT REFLECTED ON SCHEDULE 4.11, EACH A “SUBSIDIARY” AND
COLLECTIVELY THE “SUBSIDIARIES”).


 


4.12                           ERISA/EMPLOYEE BENEFIT PLANS.


 


 (A)                               SCHEDULE 4.12 AND THE COMPANY REPORTS CONTAIN
A TRUE AND COMPLETE LIST OF EACH MATERIAL “EMPLOYEE BENEFIT PLAN” (WITHIN THE
MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)) AND EACH OTHER

 

12

--------------------------------------------------------------------------------


 


MATERIAL EMPLOYMENT, STOCK OPTION, STOCK PURCHASE, RESTRICTED STOCK OR OTHER
EQUITY-BASED, INCENTIVE, SEVERANCE, TERMINATION, RETENTION, CHANGE OF CONTROL OR
OTHER MATERIAL BENEFIT PLANS, PROGRAMS, AGREEMENTS, CONTRACTS, POLICIES OR
ARRANGEMENTS CONTRIBUTED TO, SPONSORED OR MAINTAINED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES (OR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OBLIGATED
TO CONTRIBUTE TO, SPONSOR OR MAINTAIN) AS OF THE DATE HEREOF FOR THE BENEFIT OF
ANY FUTURE, CURRENT, FORMER OR RETIRED EMPLOYEE, OFFICER, CONSULTANT,
INDEPENDENT CONTRACTOR OR DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
(COLLECTIVELY, THE “COMPANY EMPLOYEES”) OR TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR WITH RESPECT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS OR WOULD REASONABLY BE EXPECTED TO HAVE ANY LIABILITY (SUCH
PLANS, PROGRAMS, POLICIES, AGREEMENTS AND ARRANGEMENTS, INCLUDING THE COMPANY
STOCK PLANS, AND INCLUDING MATERIAL BONUS, VACATION, DEFERRED COMPENSATION,
PROFIT SHARING, SAVINGS, RETIREMENT, RETIREE MEDICAL OR LIFE INSURANCE,
SUPPLEMENTAL RETIREMENT, SEVERANCE AND FRINGE BENEFIT PLANS CONTRIBUTED TO,
SPONSORED OR MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (OR WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS OBLIGATED TO CONTRIBUTE TO, SPONSOR OR
MAINTAIN) AS OF THE DATE HEREOF FOR THE BENEFIT OF ANY COMPANY EMPLOYEE,
COLLECTIVELY, “COMPANY PLANS”).


 


(B)                                 WITH RESPECT TO EACH COMPANY PLAN, THE
COMPANY HAS MADE AVAILABLE TO INVESTOR A CURRENT, ACCURATE AND COMPLETE COPY,
INCLUDING ANY AMENDMENTS, OF (I) EACH SUCH COMPANY PLAN (OR, IF A PLAN IS NOT
WRITTEN, A WRITTEN DESCRIPTION THEREOF) AND, TO THE EXTENT APPLICABLE, (II) ANY
RELATED TRUST AGREEMENT OR OTHER FUNDING INSTRUMENT, (III) THE MOST RECENT
DETERMINATION LETTER RECEIVED FROM THE INTERNAL REVENUE SERVICE (THE “IRS”) FOR
EACH COMPANY PLAN THAT IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED AND INCLUDING ANY APPLICABLE GUIDANCE
ISSUED OR REGULATIONS PROMULGATED THEREUNDER (THE “CODE”), (IV) THE MOST RECENT
SUMMARY PLAN DESCRIPTION AND ANY SUMMARIES OF ANY MATERIAL MODIFICATION OF SUCH
COMPANY PLAN, (V) ALL PROSPECTUSES PREPARED IN CONNECTION WITH ANY SUCH COMPANY
PLAN, (VI) ANY MATERIAL COMMUNICATIONS TO OR FROM ANY GOVERNMENTAL AGENCY WITH
RESPECT TO ANY ONGOING OR PENDING CLAIM OR AUDIT OR ANY CLAIM OR AUDIT CONCLUDED
ON OR AFTER JANUARY 1, 2006, AND (VII) FOR THE MOST RECENT TWO YEARS (A) THE
FORM 5500 AND ATTACHED SCHEDULES, (B) AUDITED FINANCIAL STATEMENTS, AND
(C) ACTUARIAL VALUATION REPORTS, IF ANY.


 


(C)                                  EACH COMPANY PLAN HAS BEEN ESTABLISHED AND
ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS AND IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS OF APPLICABLE LAWS, RULES AND
REGULATIONS, INCLUDING ERISA AND THE CODE.  NO “PROHIBITED TRANSACTION,” WITHIN
THE MEANING OF SECTION 4975 OF THE CODE OR SECTIONS 406 OR 407 OF ERISA, AND NOT
OTHERWISE EXEMPT UNDER SECTION 408 OF ERISA, AND NO BREACH OF FIDUCIARY
RESPONSIBILITY, HAS OCCURRED WITH RESPECT TO ANY COMPANY PLAN, AND NO EVENT,
TRANSACTION, FACT OR CONDITION EXISTS THAT, TO THE KNOWLEDGE OF THE COMPANY,
PRESENTS A RISK TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR AFTER THE CLOSING
DATE, TO THE INVESTOR, OR ANY OF THEIR RESPECTIVE AFFILIATES (AS SUCH TERM IS
DEFINED IN THE INVESTOR RIGHTS AGREEMENT), OF INCURRING ANY SUCH LIABILITY.  ALL
CONTRIBUTIONS, PREMIUMS AND OTHER PAYMENTS REQUIRED TO BE MADE WITH RESPECT TO
EACH COMPANY PLAN HAVE BEEN MADE ON OR BEFORE THEIR DUE DATES UNDER APPLICABLE
LAW AND THE TERMS OF SUCH COMPANY PLAN AND ALL AMOUNTS PROPERLY ACCRUED TO DATE
OR AS OF THE EFFECTIVE TIME AS LIABILITIES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH ARE NOT YET DUE HAVE BEEN PROPERLY RECORDED ON THE BOOKS OF
THE COMPANY AND, TO THE EXTENT REQUIRED BY GENERALLY ACCEPTED ACCOUNTING

 

13

--------------------------------------------------------------------------------


 


PRINCIPLES (“GAAP”), ADEQUATE RESERVES ARE REFLECTED ON THE FINANCIAL STATEMENTS
OF THE COMPANY OR LIABILITY THEREOF WAS INCURRED IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE SINCE DECEMBER 31, 2007.  NO COMPANY PLAN
HAS AN “ACCUMULATED FUNDING DEFICIENCY” (WHETHER OR NOT WAIVED) WITHIN THE
MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA.


 


(D)                                 NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS NOW CONTRIBUTING TO OR HAS, SINCE JANUARY 1, 2003, CONTRIBUTED
TO OR HAD, ANY LIABILITY, CONTINGENT OR OTHERWISE, WITH RESPECT TO (I) A PENSION
PLAN (WITHIN THE MEANING OF SECTION 3(2) OF ERISA) SUBJECT TO SECTION 412 OF THE
CODE OR TITLE IV OF ERISA; (II) A MULTIEMPLOYER PLAN (WITHIN THE MEANING OF
SECTION 3(37) OR 4001(A)(3) OF ERISA); OR (III) A SINGLE EMPLOYER PENSION PLAN
(WITHIN THE MEANING OF SECTION 4001(A)(15) OF ERISA) FOR WHICH ANY OTHER PERSON
THAT, TOGETHER WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, IS OR WAS TREATED AS
A SINGLE EMPLOYER UNDER SECTION 414 OF THE CODE WOULD REASONABLY BE EXPECTED TO
INCUR LIABILITY UNDER SECTION 4063 OR 4064 OF ERISA.


 


(E)                                  NO PROCEEDINGS (OTHER THAN ROUTINE CLAIMS
FOR BENEFITS IN THE ORDINARY COURSE) ARE PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED WITH RESPECT TO ANY COMPANY PLAN OR AGAINST THE ASSETS OF
SUCH COMPANY PLAN.


 


(F)                                    NO COMPANY PLAN PROVIDES POST-TERMINATION
WELFARE BENEFITS, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
OBLIGATION TO PROVIDE ANY POST-TERMINATION WELFARE BENEFITS, IN EACH CASE OTHER
THAN HEALTH CARE CONTINUATION AS REQUIRED BY SECTION 4980B OF THE CODE.


 


(G)                                 EACH COMPANY PLAN WHICH IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE IRS COVERING ALL TAX LAW CHANGES PRIOR TO THE
ECONOMIC GROWTH AND TAX RELIEF RECONCILIATION ACT OF 2001 OR IS A PROTOTYPE PLAN
SUBJECT TO A FAVORABLE OPINION LETTER THAT MAY BE RELIED ON, AND, TO THE
KNOWLEDGE OF THE COMPANY, NO CIRCUMSTANCES EXIST OR EXISTED THAT HAS OR IS
LIKELY TO AFFECT SUCH FAVORABLE DETERMINATION OR RESULT IN THE LOSS OF
QUALIFICATION OF SUCH COMPANY PLAN UNDER SECTION 401(A) OF THE CODE.  EACH
OUTSTANDING OPTION IS A STOCK RIGHT THAT IS EXEMPT FROM THE PROVISIONS OF
SECTION 409A OF THE CODE.  EACH COMPANY PLAN THAT IS A “NONQUALIFIED DEFERRED
COMPENSATION PLAN” WITHIN THE MEANING OF SECTION 409A(D)(1) OF THE CODE AND
APPLICABLE GUIDANCE ISSUED THEREUNDER (A “NONQUALIFIED DEFERRED COMPENSATION
PLAN”) THAT IS SUBJECT TO SECTION 409A OF THE CODE HAS BEEN OPERATED IN GOOD
FAITH COMPLIANCE WITH SECTION 409A OF THE CODE SINCE JANUARY 1, 2005.  NO
NONQUALIFIED DEFERRED COMPENSATION PLAN THAT IS INTENDED TO BE EXEMPT FROM
SECTION 409A OF THE CODE DUE TO THE EFFECTIVE DATE PROVISIONS THAT ARE
APPLICABLE TO SECTION 409A OF THE CODE, AS SET FORTH IN SECTION 885(D) OF THE
AMERICAN JOBS CREATION ACT OF 2004, AS AMENDED (THE “AJCA”), HAS BEEN
“MATERIALLY MODIFIED” WITHIN THE MEANING OF SECTION 885(D)(2)(B) OF THE AJCA
AFTER OCTOBER 3, 2004, BASED UPON A GOOD FAITH REASONABLE INTERPRETATION OF THE
AJCA.


 


(H)                                 NEITHER THE EXECUTION BY THE COMPANY OF THIS
AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
(EITHER ALONE OR UPON OCCURRENCE OF

 

14

--------------------------------------------------------------------------------


 


ANY ADDITIONAL OR SUBSEQUENT EVENTS) (I) CONSTITUTE AN EVENT UNDER ANY COMPANY
PLAN OR ANY TRUST OR LOAN RELATED TO ANY OF THOSE PLANS OR AGREEMENTS THAT WILL
OR MAY RESULT IN ANY PAYMENT, ACCELERATION, FORGIVENESS OF INDEBTEDNESS,
VESTING, DISTRIBUTION, INCREASE IN BENEFITS OR OBLIGATION TO FUND BENEFITS WITH
RESPECT TO ANY COMPANY EMPLOYEE, (II) RESULT IN THE TRIGGERING OR IMPOSITION OF
ANY RESTRICTIONS OR LIMITATIONS ON THE RIGHT OF THE COMPANY TO AMEND OR
TERMINATE ANY COMPANY PLAN OR (III) RESULT IN THE FAILURE OF ANY AMOUNT TO BE
DEDUCTIBLE BY REASON OF SECTION 280G OF THE CODE.


 


 (I)                                  NO COMPANY PLAN IS UNDER AUDIT OR IS THE
SUBJECT OF AN INVESTIGATION BY THE IRS, THE U.S. DEPARTMENT OF LABOR, THE
PENSION BENEFIT GUARANTY CORPORATION, THE SEC OR ANY OTHER GOVERNMENTAL AGENCY,
NOR, TO THE KNOWLEDGE OF THE COMPANY, IS ANY SUCH AUDIT OR INVESTIGATION PENDING
OR THREATENED.


 


 (J)                                  ALL OPTIONS, EQUITY AND EQUITY-BASED
AWARDS UNDER COMPANY PLANS HAVE BEEN GRANTED IN COMPLIANCE WITH THE TERMS OF THE
APPLICABLE COMPANY PLANS, WITH APPLICABLE LAWS, AND WITH THE APPLICABLE
PROVISIONS OF THE ARTICLES OF INCORPORATION AND BYLAWS AS IN EFFECT AT THE TIME
OF THE APPLICABLE GRANT.


 


 (K)                               NO DEDUCTION FOR FEDERAL INCOME TAX PURPOSES
HAS BEEN OR IS EXPECTED BY THE COMPANY TO BE DISALLOWED FOR REMUNERATION PAID BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES BY REASON OF SECTION 162(M) OF THE CODE,
INCLUDING BY REASON OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


4.13                           LABOR MATTERS.  THE COMPANY AND ITS SUBSIDIARIES
(I) ARE IN MATERIAL COMPLIANCE WITH ALL TERMS AND CONDITIONS OF EMPLOYMENT AND
ALL EMPLOYMENT LAWS INCLUDING, PAY EQUITY, WAGES AND HOURS OF WORK, OCCUPATIONAL
HEALTH AND SAFETY AND HAVE UNDERTAKEN NECESSARY HEALTH AND SAFETY RISK
ASSESSMENTS AND HAVE MAINTAINED AND IMPLEMENTED ALL NECESSARY MANUALS AND HEALTH
AND SAFETY MANAGEMENT POLICIES AND SYSTEMS AND (II) HAVE NOT AND ARE NOT ENGAGED
IN ANY UNFAIR LABOR PRACTICE AND NO UNFAIR LABOR PRACTICE COMPLAINT, GRIEVANCE
OR ARBITRATION PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES.  NO COLLECTIVE
BARGAINING AGREEMENT IS CURRENTLY IN FORCE OR IS CURRENTLY BEING NEGOTIATED BY
THE COMPANY, ANY SUBSIDIARY, OR ANY OTHER PERSON IN RESPECT OF THE BUSINESS OF
THE COMPANY, ITS SUBSIDIARIES OR ANY OF THE EMPLOYEES.  NO TRADE UNION, COUNCIL
OF TRADE UNIONS, EMPLOYEE BARGAINING AGENCY OR AFFILIATED BARGAINING AGENT HOLDS
BARGAINING RIGHTS WITH RESPECT TO ANY OF THE EMPLOYEES BY WAY OF CERTIFICATION,
INTERIM CERTIFICATION, VOLUNTARY RECOGNITION, OR SUCCESSION RIGHTS, OR HAS
APPLIED OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED TO APPLY TO BE CERTIFIED
AS THE BARGAINING AGENT OF THE EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES. 
TO THE KNOWLEDGE OF THE COMPANY, THERE ARE NO THREATENED OR PENDING UNION
ORGANIZING ACTIVITIES INVOLVING ANY OF THE EMPLOYEES OF THE COMPANY OR ITS
SUBSIDIARIES.  THERE IS NO LABOR STRIKE, DISPUTE, WORK SLOWDOWN OR STOPPAGE
PENDING OR INVOLVING OR, TO THE KNOWLEDGE OF THE COMPANY THREATENED AGAINST THE
COMPANY OR ITS SUBSIDIARIES.  THERE ARE NO CHARGES PENDING UNDER OHSA IN RESPECT
OF THE COMPANY OR ANY SUBSIDIARY.  THE COMPANY AND EACH SUBSIDIARY HAS COMPLIED
IN ALL RESPECTS WITH ANY ORDERS ISSUED UNDER OHSA AND THERE ARE NO APPEALS OF
ANY ORDERS UNDER OHSA CURRENTLY OUTSTANDING.

 

15

--------------------------------------------------------------------------------


 


4.14                           PERMITS AND OTHER RIGHTS; COMPLIANCE WITH LAWS. 
THE COMPANY HAS ALL MATERIAL FRANCHISES, MATERIAL PERMITS, MATERIAL LICENSES AND
OTHER MATERIAL RIGHTS AND PRIVILEGES NECESSARY TO PERMIT IT TO OWN ITS
PROPERTIES AND TO CONDUCT THE BUSINESS AS PRESENTLY CONDUCTED (INCLUDING ALL
CERTIFICATES, LICENSES, REGISTRATIONS, APPLICATIONS, AUTHORIZATIONS, APPROVALS
AND PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS, THE FEDERAL FOOD, DRUG AND
COSMETIC ACT OF 1938, AS AMENDED (THE “FDCA”), THE PUBLIC HEALTH SERVICE ACT OF
1944, AS AMENDED (THE “PHSA”) AND THE REGULATIONS OF THE U.S. FOOD AND DRUG
ADMINISTRATION (THE “FDA”) PROMULGATED THEREUNDER) (COLLECTIVELY, “PERMITS”),
AND THE COMPANY HAS NOT RECEIVED ANY NOTICE (ORAL OR WRITTEN) OF PROCEEDINGS
RELATING TO THE REVOCATION OR MODIFICATION OF ANY PERMIT.  THE COMPANY AND ITS
SUBSIDIARIES ARE IN FULL COMPLIANCE WITH ALL LAWS, INCLUDING, BUT NOT LIMITED
TO, LAWS WITH RESPECT TO MANUFACTURING, CLINICAL RESEARCH AND DEVELOPMENT,
SUBMISSION OF APPLICATIONS FOR REVIEW BY GOVERNMENTAL AUTHORITIES, MARKETING,
PROMOTION, AND SALE OF ALL OF THEIR PRODUCTS.  THERE ARE NO PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED ACTIONS OR PROCEEDINGS BY THE FDA, U.S.
DEPARTMENT OF JUSTICE, OR ANY APPLICABLE FOREIGN EQUIVALENT WHICH WOULD PROHIBIT
OR IMPEDE THE SALE OF ANY PRODUCT CURRENTLY IN DEVELOPMENT, UNDER INVESTIGATION,
OR MANUFACTURED OR SOLD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES INTO ANY
MARKET.  THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS UNDER EACH, AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT CAUSE A VIOLATION UNDER
ANY OF SUCH PERMITS.  THE COMPANY IS IN COMPLIANCE IN ALL RESPECTS WITH ALL
MATERIAL PROVISIONS OF THE LAWS AND GOVERNMENTAL RULES AND REGULATIONS
APPLICABLE TO ITS BUSINESSES, PROPERTIES AND ASSETS, AND TO THE PRODUCTS AND
SERVICES UNDER DEVELOPMENT, INVESTIGATION, OR SOLD BY IT, INCLUDING, WITHOUT
LIMITATION, ALL SUCH RULES, LAWS AND REGULATIONS RELATING TO FAIR EMPLOYMENT
PRACTICES AND PUBLIC OR EMPLOYEE SAFETY.


 


4.15                           INSURANCE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS ON TERMS CONSISTENT WITH THE MARKET FOR THE BUSINESS IN WHICH THE
COMPANY AND ITS SUBSIDIARIES OPERATE.  THERE ARE CURRENTLY NO PROCEEDINGS
PENDING AGAINST THE COMPANY OR ANY SUBSIDIARY UNDER ANY INSURANCE POLICIES
CURRENTLY IN EFFECT AND COVERING THE PROPERTY, BUSINESS OR EMPLOYEES OF THE
COMPANY AND ITS SUBSIDIARY, AND ALL PREMIUMS DUE AND PAYABLE WITH RESPECT TO THE
INSURANCE POLICIES MAINTAINED BY THE COMPANY AND THE SUBSIDIARIES HAVE BEEN PAID
TO DATE.  THE COMPANY AND ITS SUBSIDIARIES HAVE IN FULL FORCE AND EFFECT FIRE-
AND CASUALTY AND SUCH OTHER INSURANCE POLICIES ISSUED BY INSURERS OF RECOGNIZED
FINANCIAL RESPONSIBILITY THAT EXTEND COVERAGE SUFFICIENT IN AMOUNT AS ARE
REASONABLY PRUDENT AND CUSTOMARY IN THE BUSINESS IN WHICH THE COMPANY AND ITS
SUBSIDIARIES ARE ENGAGED (SUBJECT TO REASONABLE DEDUCTIBLES) TO ALLOW IT TO
REPLACE ANY OF ITS PROPERTIES THAT MIGHT BE DAMAGED OR DESTROYED.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ITS OBLIGATIONS UNDER
ANY INSURANCE POLICY MAINTAINED BY IT EXCEPT FOR ANY SUCH DEFAULTS AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.16                           INVESTMENT COMPANY; FIRPTA.  NEITHER THE COMPANY
NOR ANY SUBSIDIARY IS, AN INVESTMENT COMPANY NOR IS EITHER OF THEM AN AFFILIATE
OF AN INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.  THE COMPANY AND ITS SUBSIDIARIES ARE NOT A U.S. REAL PROPERTY
HOLDING CORPORATION WITHIN THE MEANING OF THE FOREIGN INVESTMENT IN REAL
PROPERTY TAX ACT OF 1980.

 

16

--------------------------------------------------------------------------------


 


4.17                           BOARD OF DIRECTORS.  EXCEPT AS SET FORTH IN
SCHEDULE 4.17 ATTACHED HERETO AND THE COMPANY REPORTS, THE COMPANY HAS NOT
EXTENDED ANY OFFER OR PROMISE, OR ENTERED INTO ANY AGREEMENT, ARRANGEMENT,
UNDERSTANDING OR OTHERWISE, WHETHER WRITTEN OR ORAL, WITH ANY PERSON OR ENTITY
BY WHICH THE COMPANY HAS AGREED, TO ALLOW SUCH PERSON OR ENTITY TO PARTICIPATE,
IN ANY WAY, IN THE AFFAIRS OF THE BOARD OF DIRECTORS OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, THE APPOINTMENT OR NOMINATION AS A MEMBER, OR THE RIGHT TO
APPEAR AT, OR RECEIVE THE MINUTES OF, A MEETING OF THE BOARD OF DIRECTORS OF THE
COMPANY.


 


4.18                           ENVIRONMENTAL MATTERS.


 

(I)                         ALL OF THE CURRENT AND PAST OPERATIONS OF THE
COMPANY, THE SUBSIDIARIES AND ANY REAL PROPERTY CURRENTLY OWNED, OPERATED, USED
OR LEASED BY THE COMPANY OR ANY SUBSIDIARY (THE “REAL PROPERTY”) COMPLY AND HAVE
AT ALL TIMES COMPLIED WITH ALL FEDERAL, STATE AND LOCAL LAWS, JUDGMENTS,
DECREES, ORDERS, CONSENT AGREEMENTS, AUTHORIZATIONS, PERMITS, LICENSES, RULES,
REGULATIONS, CODES, ORDINANCES, COMMON OR DECISION LAW (INCLUDING, WITHOUT
LIMITATION, PRINCIPLES OF NEGLIGENCE AND STRICT LIABILITY) RELATING TO THE
POLLUTION, PROTECTION, INVESTIGATION, REMEDIATION, MONITORING, DAMAGES TO, OR
RESTORATION OF THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, NATURAL
RESOURCES) OR THE HEALTH OR SAFETY MATTERS OF HUMANS AND OTHER LIVING ORGANISMS
(THE “ENVIRONMENTAL LAWS”), EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE COMPANY, ALL REAL PROPERTY
FORMERLY OWNED, OPERATED, USED OR LEASED BY THE COMPANY OR ANY SUBSIDIARY (THE
“FORMER REAL PROPERTY”) COMPLIED AT ALL TIMES DURING THE TERM OF THE COMPANY OR
SUCH SUBSIDIARY’S OWNERSHIP, OPERATION, USE OR LEASE THEREOF WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.

 

(II)                      EXCEPT AS SET FORTH IN SCHEDULE 4.18 AND THE COMPANY
REPORTS, (A) THE COMPANY AND THE SUBSIDIARIES HAVE NO KNOWLEDGE OF ANY CLAIM,
AND HAS NOT RECEIVED NOTICE OF A COMPLAINT, LOSS ORDER, DIRECTIVE, CLAIM,
REQUEST FOR INFORMATION, VIOLATION OR CITATION, AND NO PROCEEDING HAS BEEN
INSTITUTED, NOR TO THE COMPANY’S KNOWLEDGE, THREATENED, RAISING A CLAIM AGAINST
THE COMPANY, ANY SUBSIDIARY OR ANY PREDECESSOR THERETO OR ANY OF THEIR
RESPECTIVE REAL PROPERTY, FORMER REAL PROPERTY OR OTHER ASSETS INDICATING OR
ALLEGING ANY DAMAGE TO THE ENVIRONMENT OR ANY LIABILITY OR OBLIGATION UNDER OR
VIOLATION OF ANY ENVIRONMENTAL LAWS AND (B) THE COMPANY AND THE SUBSIDIARIES ARE
NOT SUBJECT TO ANY ORDER, DECREE, INJUNCTION OR OTHER DIRECTIVE OF ANY
GOVERNMENTAL AUTHORITY.

 

(III)                   EXCEPT AS SET FORTH IN SCHEDULE 4.18 AND THE COMPANY
REPORTS, (A) THE COMPANY AND ITS SUBSIDIARIES HAVE NOT USED AND, TO THE
COMPANY’S KNOWLEDGE, NO OTHER PERSON HAS USED ANY PORTION OF ANY REAL PROPERTY
OR FORMER REAL PROPERTY DURING THE TERM OF THE COMPANY OR ITS SUBSIDIARIES
OWNERSHIP, OPERATION, USE OR LEASE THEREOF FOR THE GENERATION, HANDLING,
PROCESSING, TREATMENT, STORAGE OR DISPOSAL OF ANY HAZARDOUS MATERIALS EXCEPT IN
ACCORDANCE WITH APPLICABLE ENVIRONMENTAL LAWS; (B) THE COMPANY AND ITS
SUBSIDIARIES DO NOT OWN OR OPERATE ANY UNDERGROUND TANK AND THERE ARE NO
UNDERGROUND TANKS OR OTHER UNDERGROUND STORAGE RECEPTACLES, ASBESTOS-CONTAINING
MATERIALS OR OTHER HAZARDOUS MATERIALS LOCATED IN ANY PORTION OF ANY REAL
PROPERTY AND (C) THE COMPANY, ITS SUBSIDIARIES NOR, TO THE COMPANY’S KNOWLEDGE,
ANY OTHER PERSON, HAS NOT CAUSED OR SUFFERED TO OCCUR ANY RELEASES OR THREATENED

 

17

--------------------------------------------------------------------------------


 

RELEASES OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY
REAL PROPERTY OR FORMER REAL PROPERTY DURING THE TERM OF THE COMPANY AND ITS
SUBSIDIARIES OWNERSHIP, OPERATION, USE OR LEASE THEREOF.  THE COMPANY AND ITS
SUBSIDIARIES HAVE NOT CONTRACTUALLY, BY OPERATION OF LAW, INCLUDING THE
ENVIRONMENTAL LAWS, OR OTHERWISE ASSUMED OR SUCCEEDED TO ANY ENVIRONMENTAL
LIABILITIES OF ANY PREDECESSORS OR ANY OTHER PERSON OR ENTITY.  AS USED HEREIN,
THE TERM “HAZARDOUS MATERIALS” SHALL MEAN ANY POLLUTANTS, CONTAMINANTS, OR TOXIC
OR HAZARDOUS SUBSTANCES, MATERIALS, WASTES, CONSTITUENTS, COMPOUNDS OR
CHEMICALS, INCLUDING WITHOUT LIMITATION PETROLEUM OR ANY BY-PRODUCTS THEREOF,
ANY FORM OF NATURAL GAS, ASBESTOS OR ASBESTOS-CONTAINING MATERIALS,
POLYCHLORINATED BIPHENYLS OR POLYCHLORINATED BIPHENYLS-CONTAINING EQUIPMENT,
RADON OR OTHER RADIOACTIVE ELEMENTS, CARCINOGENIC OR MUTAGENIC AGENTS,
PESTICIDES, EXPLOSIVES, FLAMMABLES, CORROSIVES AND UREA FORMALDEHYDE FOAM
INSULATION, IN EACH CASE THAT FORM THE BASIS OF LIABILITY, OR ARE SUBJECT TO
REGULATION, UNDER ANY ENVIRONMENTAL LAWS.

 


4.19                           LITIGATION.  THERE IS NO PROCEEDING PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY,
ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES WHICH ADVERSELY AFFECTS OR
CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  NONE OF THE COMPANY, THE SUBSIDIARIES OR, TO THE COMPANY’S
KNOWLEDGE, ANY DIRECTOR OR OFFICER THEREOF (IN HIS OR HER CAPACITY AS SUCH), IS
OR HAS BEEN THE SUBJECT OF ANY PROCEEDING INVOLVING A CLAIM OF VIOLATION OF OR
LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF
FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE
IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE SEC INVOLVING THE
COMPANY, THE SUBSIDIARIES OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE
COMPANY OR ANY SUBSIDIARY (IN HIS OR HER CAPACITY AS SUCH).  THE SEC HAS NOT
ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE
ACT OR THE SECURITIES ACT.


 


4.20                           LISTING.  THE COMPANY’S COMMON STOCK IS LISTED ON
THE AMERICAN STOCK EXCHANGE (THE “TRADING MARKET”).  THE COMPANY IS IN
COMPLIANCE WITH THE TERMS OF ITS LISTING AGREEMENT WITH THE TRADING MARKET AND
ITS RULES AND STANDARDS FOR CONTINUED LISTING AND HAS COMPLIED OR WILL TIMELY
COMPLY WITH SUCH AGREEMENT AND SUCH RULES AND STANDARDS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NO PROCEEDING IS PENDING OR, TO
THE COMPANY’S KNOWLEDGE, THREATENED RELATING TO ANY UNRESOLVED VIOLATION OF ANY
OF SUCH ITEMS OR DELISTING OF THE COMMON STOCK, AND THE COMPANY HAS NO REASON TO
BELIEVE THAT THE COMMON STOCK WILL NOT CONTINUE TO BE SO LISTED.  THE COMMON
STOCK HAS NEVER BEEN DELISTED OR SUSPENDED FROM LISTING OR TRADING BY THE
TRADING MARKET.


 


4.21                           PRODUCT WARRANTY; PRODUCT LIABILITY.  EACH
PRODUCT BEING MANUFACTURED BY THE COMPANY AND ITS SUBSIDIARIES IS BEING
MANUFACTURED IN CONFORMITY WITH ALL PRODUCT SPECIFICATIONS.  NEITHER THE COMPANY
NOR ANY SUBSIDIARY HAS ANY LIABILITY FOR DAMAGES CAUSED BY USE OF ANY SUCH
PRODUCTS OR OTHER DAMAGES IN CONNECTION THEREWITH OR ANY OTHER CUSTOMER OR
PRODUCT OBLIGATIONS.

 

18

--------------------------------------------------------------------------------


 


4.22                           DISCLOSURE.


 


 (A)                               SUBJECT TO SECTION 4.22(B), THE SUM OF THE
DISCLOSURE PROVIDED TO THE INVESTOR REGARDING THE COMPANY, THE SUBSIDIARIES,
THEIR BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE COMPANY
REPORTS AND THE SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE
COMPANY, DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. 
NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH RESPECT TO THE
COMPANY, THE SUBSIDIARIES OR THEIR BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS
OR FINANCIAL CONDITIONS, WHICH, UNDER THE SECURITIES LAWS OF THE UNITED STATES,
REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN
SO PUBLICLY ANNOUNCED OR DISCLOSED (ASSUMING FOR THIS PURPOSE THAT THE COMPANY’S
REPORTS FILED UNDER THE 1934 ACT ARE BEING INCORPORATED INTO AN EFFECTIVE
REGISTRATION STATEMENT FILED BY THE COMPANY UNDER THE 1933 ACT).


 


 (B)                              NOTWITHSTANDING SECTION 4.22(A), THE INVESTOR
ACKNOWLEDGES THAT THE COMPANY HAS NOT PROVIDED TO THE INVESTOR CERTAIN
DISCLOSURE AS DESCRIBED IN SECTION 26 HEREOF.


 


SECTION 5.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR TO THE
COMPANY.


 

The Investor hereby make the representations, warranties and covenants contained
herein to the Company and acknowledge that the Company has agreed to the
transaction described in Section 2 hereof in reliance on such representations,
warranties and covenants. The representations and warranties shall be deemed to
be true and correct as of the date hereof and to have been relied upon by the
Company and there shall be no obligation on the Investor to update such
representation and warranties subsequent to the date hereof.  The Investor
represents and warrants to and agrees with the Company as follows:

 


5.1.                              SUBSIDIARY RELATIONSHIP.  THE INVESTOR IS AN
INDIRECT WHOLLY-OWNED SUBSIDIARY OF PBL AND WILL REMAIN AN INDIRECT MAJORITY
OWNED SUBSIDIARY OF PBL SO LONG AS IT OWNS OR HOLDS ANY OF THE SECURITIES.


 


5.2                                 RESTRICTIONS ON TRANSFER.   THE INVESTOR
SHALL NOT TRANSFER, DIRECTLY OR INDIRECTLY, THROUGH AFFILIATES OR OTHERWISE, ANY
SECURITIES OR ANY RIGHTS THEREIN TO (I) ANY INDIVIDUALS OR ENTITIES WHOSE
BUSINESS PURPOSE, IN WHOLE OR IN SUBSTANTIAL PART, IS COMPETITIVE WITH THE
BUSINESS OF THE COMPANY (EXCEPT TO THE EXTENT THAT SUCH TRANSFER IS TO A DIRECT
OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF PBL), (II) INDIVIDUALS, ENTITIES OR
ORGANIZATIONS (INCLUDING GOVERNMENTS OR GOVERNMENTAL AGENCIES OR ORGANIZATIONS)
THEN APPEARING ON THE LIST OF SPECIALLY DESIGNATED NATIONAL AND BLOCKED PERSONS
MAINTAINED BY THE U.S. OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) OR ENTITIES OR
INDIVIDUALS, TRANSFER OF SUCH RIGHTS TO WHOM MIGHT REASONABLY BE EXPECTED TO
HAVE AN ADVERSE EFFECT ON THE ABILITY OF THE COMPANY TO BID FOR AND RECEIVE
GRANTS OR CONTRACTS FROM THE UNITED STATES GOVERNMENT, AND (III) ENTITIES OR
ORGANIZATIONS THEN CONTROLLED BY SUCH INDIVIDUALS OR HAVING THEIR REGISTERED
OFFICE, HEADQUARTERS OR PRIMARY PLACE OF BUSINESS LOCATED IN A NATION THAT IS
THEN SUBJECT TO AN OFAC SANCTIONS PROGRAM; PROVIDED THAT NON-NEGOTIATED BONA
FIDE SALES OF SHARES ON THE TRADING MARKET (“NON-NEGOTIATED BONA FIDE

 

19

--------------------------------------------------------------------------------


 


SALES”), WHICH, FOR THE SAKE OF CLARITY, SHALL NOT INCLUDE NEGOTIATED BLOCK
SALES, ARE EXCLUDED FROM THIS TRANSFER RESTRICTION.  IN THE EVENT OF ANY
TRANSFER (OTHER THAN NON-NEGOTIATED BONA FIDE SALES), THE TRANSFEREE SHALL AGREE
TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS IMPOSED ON THE INVESTOR IN THIS
AGREEMENT, THE INVESTOR RIGHTS AGREEMENT AND UNDER THE WARRANT.


 


5.3.                              PRIOR OWNERSHIP OF SECURITIES.  TO THE
KNOWLEDGE OF THE INVESTOR AFTER DUE INQUIRY, NONE OF THE INVESTOR, ITS
DIRECTORS, ITS EXECUTIVE OFFICERS AND ITS AFFILIATES CURRENTLY OWN ANY
SECURITIES OF THE COMPANY OR ANY OF ITS AFFILIATES, NOR DID ANY OF THE INVESTOR,
ITS DIRECTORS, ITS EXECUTIVE OFFICERS AND ITS AFFILIATES OWN SECURITIES OF THE
COMPANY PRIOR TO JULY 28, 2008, THE DATE ON WHICH PBL AND THE COMPANY ENTERED
INTO THAT CERTAIN LETTER OF INTENT (THE “LETTER OF INTENT”).


 


5.4.                              PRIVATE PLACEMENT.


 


 (A)                               THE INVESTOR IS ACQUIRING THE SHARES AND
WARRANT FOR ITS OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE RESALE OR
DISTRIBUTION THEREOF WITHIN THE MEANING OF THE SECURITIES ACT.


 


 (B)                              THE INVESTOR IS AN “ACCREDITED INVESTORS” AS
SUCH TERM IS DEFINED IN RULE 501(A) PROMULGATED UNDER THE SECURITIES ACT.


 


 (C)                               THE INVESTOR AGREES THAT THE COMPANY MAY
PLACE A LEGEND ON THE CERTIFICATES REPRESENTING THE SECURITIES STATING THAT THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE,
CANNOT BE OFFERED, SOLD OR TRANSFERRED UNLESS REGISTERED UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY.


 


 (D)                              THE INVESTOR HAS SUCH KNOWLEDGE AND EXPERIENCE
IN BUSINESS AND FINANCIAL MATTERS AND WITH RESPECT TO INVESTMENTS IN RESTRICTED
SECURITIES SO AS TO ENABLE IT TO UNDERSTAND AND EVALUATE THE RISKS OF ITS
INVESTMENT IN THE SECURITIES AND FORM AN INVESTMENT DECISION WITH RESPECT
THERETO. THE INVESTOR IS ABLE TO BEAR THE RISKS OF AN INVESTMENT IN THE
SECURITIES.  THE INVESTOR HAS BEEN AFFORDED THE OPPORTUNITY, DURING THE COURSE
OF NEGOTIATING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, TO ASK QUESTIONS
OF, AND TO SECURE SUCH INFORMATION FROM, THE COMPANY AND ITS OFFICERS AND
DIRECTORS AS THEY HAVE DEEMED NECESSARY TO EVALUATE THE MERITS OF ENTERING INTO
SUCH TRANSACTIONS.


 


 (E)                               ON THE CLOSING DATE, THE INVESTOR SHALL HAVE
AN ADEQUATE NET WORTH AND MEANS OF PROVIDING FOR THEIR CURRENT NEEDS AND
PERSONAL CONTINGENCIES TO SUSTAIN A COMPLETE LOSS OF ITS INVESTMENT IN THE
COMPANY.


 


5.5.                              AUTHORIZATION OF THIS AGREEMENT AND INVESTOR
RIGHTS AGREEMENT. THE EXECUTION, DELIVERY AND PERFORMANCE BY THE INVESTOR OF
THIS AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE ACTION ON THE PART OF THE INVESTOR.  THIS  AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE INVESTOR AND CONSTITUTES A VALID AND BINDING
OBLIGATION OF THE INVESTOR, ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE
TERMS.  WHEN EXECUTED AND

 

20

--------------------------------------------------------------------------------


 


DELIVERED BY THE INVESTOR IN ACCORDANCE WITH THIS AGREEMENT, THE INVESTOR RIGHTS
AGREEMENT WILL CONSTITUTE A VALID AND BINDING OBLIGATION OF THE INVESTOR,
ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT AND THE
COMPLIANCE WITH THE PROVISIONS HEREOF AND THEREOF BY THE INVESTOR WILL NOT:


 

 (A)                               VIOLATE ANY PROVISION OF LAW, STATUTE,
ORDINANCE, RULE OR REGULATION OR ANY RULING, WRIT, INJUNCTION, ORDER, JUDGMENT
OR DECREE OF ANY COURT, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL AUTHORITY,
AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT;

 

 (B)                              CONFLICT WITH OR RESULT IN ANY BREACH OF ANY
OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE (WITH DUE NOTICE, LAPSE
OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION) UNDER (I) ANY AGREEMENT, DOCUMENT, INSTRUMENT,
CONTRACT, UNDERSTANDING, ARRANGEMENT, NOTE, INDENTURE, MORTGAGE OR LEASE TO
WHICH THE INVESTOR IS A PARTY OR UNDER WHICH THE INVESTOR OR ANY OF THEIR ASSETS
IS BOUND OR AFFECTED, EXCEPT FOR SUCH CONFLICTS, BREACHES OR DEFAULTS AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OR FINANCIAL CONDITION OF THE INVESTOR, (II) THE CERTIFICATE OR
(III) THE BYLAWS; OR

 


5.6.                              RESALE CONDITIONS.  THE INVESTOR FURTHER
UNDERSTANDS THAT THE EXEMPTIONS FROM REGISTRATION AFFORDED BY RULE 144 AND
RULE 144A (THE PROVISIONS OF WHICH ARE KNOWN TO THEM) PROMULGATED UNDER THE
SECURITIES ACT DEPEND ON THE SATISFACTION OF VARIOUS CONDITIONS AND THAT, IF
APPLICABLE, RULE 144 MAY AFFORD THE BASIS FOR SALES ONLY IN LIMITED AMOUNTS.


 


5.7.                              ORGANIZATION.  THE INVESTOR IS DULY ORGANIZED
AND VALIDLY EXISTING AND HAVE THE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT.


 


5.8.                              CONSENTS.


 


 (A)                               NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION
OF, OR REGISTRATION, QUALIFICATION, DESIGNATION, DECLARATION OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY ON THE PART OF THE INVESTOR IS REQUIRED IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


 (B)                              NO CONSENT OR APPROVAL ON THE PART OF ANY
THIRD PARTY TO ANY AGREEMENT WITH THE INVESTOR (ASIDE FROM THOSE ALREADY
OBTAINED) IS REQUIRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


SECTION 6.   DOCUMENTS TO BE DELIVERED.


 


6.1                                 DOCUMENTS TO BE DELIVERED ON THE EXECUTION
DATE.  ON OR PRIOR TO THE DATE HEREOF, THE PARTIES AGREE TO TAKE AND SHALL HAVE
TAKEN THE FOLLOWING ACTIONS:

 

21

--------------------------------------------------------------------------------


 


(A)                                  THE COMPANY SHALL HAVE FURNISHED TO THE
INVESTOR A COPY OF THE WAIVERS AND CONSENTS TO BE OBTAINED IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 THE COMPANY SHALL HAVE FURNISHED TO THE
INVESTOR A COPY OF ALL APPLICABLE CONSENTS, PERMITS, APPROVALS, QUALIFICATIONS
AND REGISTRATIONS REQUIRED TO BE OBTAINED OR EFFECTED UNDER ANY APPLICABLE
SECURITIES LAWS.


 


(C)                                  THE COMPANY SHALL HAVE FURNISHED TO THE
INVESTOR A CERTIFICATE OR CERTIFICATES, DATED AS OF THE EXECUTION DATE, OF THE
SECRETARY OF THE COMPANY CERTIFYING AS TO (I) THE RESOLUTIONS OF THE COMPANY’S
BOARD OF DIRECTORS AUTHORIZING THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
ISSUANCE TO THE INVESTOR OF THE SECURITIES, THE EXECUTION AND DELIVERY OF SUCH
OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE REQUIRED BY THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND CERTIFYING THAT SUCH
RESOLUTIONS WERE DULY ADOPTED AND HAVE NOT BEEN RESCINDED OR AMENDED AS OF SAID
DATE, AND (II) THE NAME AND THE SIGNATURE OF THE OFFICERS OF THE COMPANY
AUTHORIZED TO SIGN, AS APPROPRIATE, THIS AGREEMENT, THE INVESTOR RIGHTS
AGREEMENT AND THE OTHER DOCUMENTS AND CERTIFICATES TO BE DELIVERED PURSUANT TO
THIS AGREEMENT BY EITHER THE COMPANY OR ANY OF ITS OFFICERS.


 


(D)                                 THE COMPANY SHALL HAVE FURNISHED TO THE
INVESTOR A CERTIFICATE OR CERTIFICATES, DATED AS OF THE EXECUTION DATE, OF THE
PRESIDENT OF THE COMPANY CERTIFYING AS TO THE TRUTH, ACCURACY AND COMPLETENESS
OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY PURSUANT TO THIS
AGREEMENT.


 


(E)                                  THE COMPANY SHALL HAVE FURNISHED TO THE
INVESTOR A CERTIFICATE OR CERTIFICATES, DATED AS OF THE EXECUTION DATE, OF THE
CHIEF FINANCIAL OFFICER OR TREASURER OF THE COMPANY CERTIFYING THAT, SINCE THE
DATE OF THE UNAUDITED FINANCIAL STATEMENTS, THERE HAS NOT BEEN ANY MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION OR OPERATIONS OF THE COMPANY AND THAT,
EXCEPT AS TO THE EXTENT REFLECTED IN THE UNAUDITED FINANCIAL STATEMENTS AND
EXCEPT FOR LIABILITIES ARISING IN THE ORDINARY COURSE OF BUSINESS, THE COMPANY
HAS NO MATERIAL ACCRUED OR CONTINGENT LIABILITIES ARISING OUT OF ANY TRANSACTION
OR STATE OF FACTS EXISTING PRIOR TO THE DATE OF THIS AGREEMENT.


 


(F)                                    THE COMPANY SHALL HAVE FURNISHED TO THE
INVESTOR A CERTIFICATE TO THE EFFECT THAT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL NOT BE IN VIOLATION OF ANY LAW OR
REGULATION, AND SHALL NOT BE SUBJECT TO ANY INJUNCTION, STAY OR RESTRAINING
ORDER.


 


(G)                                 THE INVESTOR SHALL HAVE FURNISHED TO THE
COMPANY A CERTIFICATE OR CERTIFICATES, DATED AS OF THE EXECUTION DATE, OF THE
DIRECTOR OR SUCH OTHER OFFICER OF EQUAL RANKING OF THE INVESTOR CERTIFYING AS TO
THE TRUTH, ACCURACY AND COMPLETENESS OF THE REPRESENTATIONS AND WARRANTIES MADE
BY THE INVESTOR  PURSUANT TO THIS AGREEMENT.


 


(H)                                 THE INVESTOR SHALL HAVE FURNISHED TO THE
COMPANY A CERTIFICATE TO THE EFFECT THAT ALL WAIVERS AND CONSENTS TO BE OBTAINED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN
TAKEN OR OBTAINED.

 

22

--------------------------------------------------------------------------------



 


(I)                                     THE INVESTOR SHALL HAVE FURNISHED TO THE
COMPANY A COPY OF ALL APPLICABLE CONSENTS, PERMITS, APPROVALS, QUALIFICATIONS
AND REGISTRATIONS REQUIRED TO BE OBTAINED OR EFFECTED BY THE INVESTORS UNDER ANY
APPLICABLE SECURITIES LAWS.


 


(J)                                     THE INVESTOR SHALL HAVE FURNISHED TO THE
COMPANY A CERTIFICATE TO THE EFFECT THAT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL NOT BE IN VIOLATION OF ANY LAW OR
REGULATION, AND SHALL NOT BE SUBJECT TO ANY INJUNCTION, STAY OR RESTRAINING
ORDER.


 


(K)                                  THAT CERTAIN LETTER AGREEMENT SHALL HAVE
BEEN EXECUTED ON THE DATE HEREOF (THE “LETTER AGREEMENT”).


 


6.2                               CLOSING CONDITIONS—INVESTOR.  SET FORTH BELOW
ARE THE ONLY CONDITIONS TO THE PAYMENT BY THE INVESTOR OF THE PURCHASE PRICE ON
THE CLOSING DATE, AS DESCRIBED IN SECTION 2 HEREOF, AND THERE SHALL BE NO OTHER
CONDITIONS OR RIGHTS OF THE INVESTOR NOT TO MAKE SUCH PAYMENT AS DESCRIBED
THEREIN.  ON OR BEFORE THE CLOSING DATE:


 


(A)                                  THE COMPANY SHALL HAVE DELIVERED, OR CAUSED
TO HAVE DELIVERED, TO THE INVESTOR STOCK CERTIFICATES REPRESENTING THE SHARES AS
SET FORTH IN SECTION 2.


 


(B)                                 THE COMPANY SHALL HAVE DELIVERED, OR CAUSED
TO HAVE DELIVERED, TO THE INVESTOR THE WARRANT AS SET FORTH IN SECTION 2.


 


(C)                                  THE COMPANY SHALL HAVE DELIVERED THE LEGAL
OPINION OF ITS COUNSEL, IN THE FORM ATTACHED HERETO AS EXHIBIT D, EXECUTED BY
SUCH COUNSEL.


 


(D)                                 THE LETTER AGREEMENT SHALL BE IN FULL FORCE
AND EFFECT AS OF THE CLOSING DATE.


 


(E)                                  THE COMPANY SHALL HAVE EXECUTED THE
INVESTOR RIGHTS AGREEMENT.


 


6.3                               CLOSING CONDITIONS—COMPANY.  SET FORTH BELOW
ARE THE ONLY CONDITIONS TO THE DELIVERY OF THE CERTIFICATES REPRESENTING THE
SHARES AND THE WARRANT TO THE INVESTOR AS DESCRIBED IN SECTION 2 HEREOF AND
THERE SHALL BE NO OTHER CONDITIONS OR RIGHTS OF THE COMPANY NOT TO MAKE SUCH
DELIVERY AS DESCRIBED THEREIN.  ON OR BEFORE THE CLOSING DATE:


 


(A)                                  THE INVESTOR SHALL HAVE DELIVERED THE
PURCHASE PRICE IN THE MANNER AND TO THE ACCOUNT SPECIFIED BY THE COMPANY IN
WRITING.


 


(B)                                 THE LETTER AGREEMENT SHALL BE IN FULL FORCE
AND EFFECT AS OF THE CLOSING DATE.


 


(C)                                  THE INVESTOR SHALL HAVE EXECUTED THE
INVESTOR RIGHTS AGREEMENT.

 

23

--------------------------------------------------------------------------------


 


6.4                                 FURTHER COVENANTS.


 


 (A)                               THE COMPANY SHALL USE ITS BEST EFFORTS TO
OBTAIN APPROVAL FOR THE LISTING OF THE SHARES ON THE TRADING MARKET PROMPTLY
AFTER THE DATE HEREOF AND SHALL USE ITS REASONABLE BEST EFFORTS TO MAINTAIN THE
CONTINUOUS LISTING OF THE SHARES ON THE TRADING MARKET.


 


 (B)                              THE COMPANY AGREES TO MAKE THE REQUISITE
ENTRIES REFLECTING THE ISSUANCE OF THE SHARES AND THE WARRANT IN THE REGISTER OF
SHAREHOLDERS AND REGISTER OF WARRANTS OF THE COMPANY, RESPECTIVELY, AND SHALL
FURNISH COPIES THEREOF TO THE INVESTOR FOR ITS RECORDS.


 


SECTION 7.   RESERVATION AND LISTING OF WARRANT SHARES.


 


7.1                                 RESERVATION OF WARRANT SHARES.  THE COMPANY
SHALL MAINTAIN A RESERVE FROM ITS FULLY AUTHORIZED COMMON SHARES FOR ISSUANCE
PURSUANT TO THE WARRANT IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE WARRANT.


 


7.2                                 LISTING OF WARRANT SHARES.  THE COMPANY
SHALL (I) PREPARE AND TIMELY FILE WITH THE TRADING MARKET AN ADDITIONAL SHARES
LISTING APPLICATION COVERING ALL OF THE WARRANT SHARES ISSUED OR ISSUABLE UNDER
THE WARRANT, (II) USE ITS BEST EFFORTS TO CAUSE SUCH WARRANT SHARES TO BE
APPROVED FOR LISTING ON THE TRADING MARKET AS SOON AS PRACTICABLE THEREAFTER BUT
IN ANY EVENT NO LATER THAN 14 DAYS AFTER THE ISSUANCE AND ALLOTMENT OF THE
WARRANT SHARES TO THE INVESTOR, (III) PROVIDE TO THE INVESTOR EVIDENCE OF SUCH
LISTING, AND (IV) USE ITS REASONABLE BEST EFFORTS TO MAINTAIN THE CONTINUOUS
LISTING OF SUCH WARRANT SHARES ON SUCH TRADING MARKET.


 


SECTION 8.   EXPENSES AND FEES.


 

Each of the parties shall pay all costs, fees and expenses incurred or to be
incurred by it in negotiating, executing, delivering and preparing the
Agreement, the Investor Rights Agreement and the other documents contemplated
hereby and thereby and in closing and carrying out the transactions contemplated
hereby and thereby, including the Closing.

 


SECTION 9.   BROKERS OR FINDERS.


 

Except as set forth on Schedule 9 hereto, the Company represents and warrants to
the Investor, and the Investor represents and warrants to the Company, that no
person or entity has or will have, as a result of the transactions contemplated
by this Agreement, any right, interest or valid claim against or upon the
Company or the Investor for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or the Investor
or by any agent of the Company or the Investor.

 


SECTION 10.   EXCHANGES; LOST, STOLEN OR MUTILATED CERTIFICATES.


 

Upon surrender by the Investor to the Company of Securities purchased or
acquired by the Investor hereunder, the Company, at its expense, will issue in
exchange therefor, and deliver to such Investor, a new certificate or
certificates or replacement Warrant, as the case may be, representing such
Securities in such denominations as may be requested by such Investor.  Upon

 

24

--------------------------------------------------------------------------------


 

receipt of evidence satisfactory to the Company of the loss, theft, destruction
or mutilation of any certificate representing any Shares or the Warrant
purchased or acquired by the Investor hereunder and, in case of any such loss,
theft or destruction, upon delivery of any indemnity agreement satisfactory to
the Company, or in case of any such mutilation, upon surrender and cancellation
of such certificate or Warrant, the Company, at its expense, will issue and
deliver to the Investor a new certificate for such Shares or a replacement
Warrant as applicable, of like tenor, in lieu of such lost, stolen or mutilated
certificate.

 


SECTION 11.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties set forth in Sections 4 and 5 hereof shall
survive the Closing for a period of 18 months following the Effective Date of
the Registration Statement as defined in the Investor Rights Agreement. 
Notwithstanding the foregoing, the representations and warranties contained in
Sections 4.1, 4.2, 4.3, 4.4, 4.7, 4.9, 4.10, 4.14, 5.5, 5.7 and Section 9 shall
survive the Closing for the applicable statute of limitations.

 


SECTION 12.   INDEMNIFICATION.


 

The Company shall indemnify, defend and hold the Investor harmless against any
and all liabilities, loss, cost or damage, together with all reasonable costs
and expenses related thereto (including reasonable legal and accounting fees and
expenses), arising from, relating to and the result of (x) an untruth,
inaccuracy or breach of any representations, warranties or covenants of the
Company contained herein, or (y) any claim with regard to the items disclosed on
Schedule 9 hereto, which amount shall in no event in the aggregate for all
claims hereunder exceed the aggregate of the Purchase Price and the
consideration paid for the Warrants (to the extent exercised) as specified in
Section 1 of this Agreement.

 


SECTION 13.   REMEDIES.


 

Each party agrees that in event that a settlement of any controversy, claim or
dispute is not reached by mutual agreement, such controversy, claim or dispute
will be settled by arbitration administered in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.  The place of
arbitration will be in London, England and the arbitrator’s report will be
submitted within six (6) months of the initiation of the arbitration process. 
The applicable federal or state court shall have jurisdiction to enforce any
award or remedy granted in the arbitration.  Each party will bear its own costs
incurred in the course of arbitration.

 


SECTION 14.   SUCCESSORS AND ASSIGNS.


 

Except as otherwise expressly provided herein, this Agreement shall bind and
inure to the benefit of the Company and the Investor and their respective
successors and permitted assigns.    This Agreement is not assignable except by
written consent of each of the parties hereto or by

 

25

--------------------------------------------------------------------------------


 

operation of law.  Any purported assignment of this Agreement in violation of
this Section shall be null and void.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective permitted successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement

 


SECTION 15.   ENTIRE AGREEMENT.


 

This Agreement, together with the other writings referred to herein or delivered
pursuant hereto that form a part hereof, contains the entire agreement among the
parties with respect to the subject matter hereof and amends, restates and
supersedes all prior and contemporaneous arrangements or understandings, whether
written or oral, with respect thereto, including without limitation the Letter
of Intent.

 


SECTION 16.   NOTICES.


 

All notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person, duly sent by first-class registered, certified or overnight mail,
postage prepaid, sent by reputable express courier services (such as FedEx.,
UPS, DHL, etc.) or telecopied with a confirmation copy by regular mail,
addressed or telecopied, as the case may be, to such party at the address or
telecopier number, as the case may be, set forth below or such other address or
telecopier number, as the case may be, as may hereafter be designated in writing
by the addressee to the addressor listing all parties:

 

if to the Company, to:

 

PharmAthene, Inc.
One Park Place, Suite 450
Annapolis, Maryland  21401
Attention: General Counsel
Telecopier:  +1 410 269 2601

 

with a copy to:

 

Sonnenschein Nath & Rosenthal LLP
1221 Avenue of the Americas
New York, New York 10020
Attention:  Jeffrey A. Baumel, Esq.
Telecopier:  +1 212 768 6800

 

26

--------------------------------------------------------------------------------


 

if to the Investor, to:

 

Kelisia Holdings Limited
C/o Fortis Intertrust Management N.V., Curacao, Geneva Branch

Boulevard des Philosophes 15
1205 Geneva
Switzerland
Postal Address: P.O. Box 3292 - 1211 Geneva 3, Switzerland
Attention: Nicholas Welton
Telecopier: +41 22 317 80 11

 

with a copy to:

 

Panacea Biotec Limited
B-1 Extension/ A-27
Mohan Co-op. Industrial Estate
Mathura Road
New Delhi - 110044
INDIA
Attention:  Mr. Rajesh Jain
Telecopier:  +99 11  2694 0199, 4167 9070

 

with a copy to:

 

Foley & Lardner, LLP
500 Woodward Avenue; Suite 2700
Detroit, Michigan 48226
Attention:  Daljit S. Doogal, Esq.
Telecopier:  (313) 234-2800

 

All such notices, requests, consents and other communications shall be deemed to
have been received (a) in the case of personal delivery or delivery by express
courier service, on the date of such delivery, (b) in the case of mailing, on
the third Business Day following the date of such mailing, (c) in the case of
overnight mail, on the first Business Day following the date of such mailing,
and (d) in the case of facsimile transmission, when confirmed by
facsimile-machine report.

 


SECTION 17.   CHANGES.


 


(A)                                  FOR THE PURPOSES OF THIS AGREEMENT AND ALL
AGREEMENTS EXECUTED PURSUANT HERETO, NO COURSE OF DEALING BETWEEN OR AMONG ANY
OF THE PARTIES HERETO AND NO DELAY ON THE PART OF ANY PARTY HERETO IN EXERCISING
ANY RIGHTS HEREUNDER OR THEREUNDER SHALL OPERATE AS A WAIVER OF THE RIGHTS
HEREOF AND THEREOF.  NO PROVISION HEREOF MAY BE WAIVED OTHERWISE THAN BY A
WRITTEN INSTRUMENT SIGNED BY THE PARTY OR PARTIES SO WAIVING SUCH COVENANT OR
OTHER PROVISION AS CONTEMPLATED HEREIN.


 


(B)                                 NO AMENDMENT OR MODIFICATION OF THIS
AGREEMENT MAY BE MADE AND NO PROVISIONS HEREOF MAY BE WAIVED, WITHOUT THE
WRITTEN CONSENT OF THE COMPANY AND INVESTOR.

 

27

--------------------------------------------------------------------------------


 


SECTION 18.   COUNTERPARTS.


 

This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

 


SECTION 19.   HEADINGS.


 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.

 


SECTION 20.   NOUNS AND PRONOUNS; KNOWLEDGE.


 

Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice-versa.  As used in this
Agreement (except for Section 4.8, with respect to which a different definition
applies), the phrase “to the Company’s knowledge” shall mean the actual
knowledge, as of the date of this Agreement, of executive officers of the
Company who because of their office and duties and/or after due care and inquiry
knew.

 


SECTION 21.   SEVERABILITY.


 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 22.   GOVERNING LAW.


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, excluding choice-of-law rules thereof.

 


SECTION 23.   DISCLOSURE.


 

Except as otherwise required by law (including the rules of the American Stock
Exchange), Investor and the Company agree that they shall make no written or
other public disclosures regarding this transaction or regarding the parties
hereto to any individual or organization without the prior written consent of
the other party hereto (which consent  shall not be unreasonably withheld);
provided, however, that nothing in this Agreement shall restrict the parties
hereto from disclosing information (a) that is already publicly available,
(b) to its attorneys, accountants, consultants and other advisors to the extent
necessary to obtain their services in connection with Investor’s investment in
the Company, and (c) in the case of the

 

28

--------------------------------------------------------------------------------


 

Company to other prospective investors, lenders and other potential sources of
financing for the Company.  If any announcement is required by law to be made by
any party hereto, prior to making such announcement such party will deliver a
draft of such announcement to the other party and shall give the other party a
reasonable opportunity to comment thereon.

 


SECTION 24.   INTEGRATION.


 

The Company shall not, and shall use reasonable efforts to ensure that no
Affiliate of the Company shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investor, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of the Trading Market with the effect of requiring approval by the
Company’s stockholders under such rules and regulations.

 


SECTION 25.   FURTHER ASSURANCES.


 


(A)                                  THE PARTIES TO THIS AGREEMENT SHALL FROM
TIME TO TIME EXECUTE AND DELIVER ALL SUCH FURTHER DOCUMENTS AND DO ALL ACTS AND
THINGS AS THE OTHER PARTY MAY REASONABLY REQUIRE TO EFFECTIVELY CARRY ON THE
FULL INTENT AND MEANING OF THIS AGREEMENT AND/OR TO COMPLETE THE TRANSACTIONS
CONTEMPLATED HEREUNDER.


 


(B)                                 IF, FOR ANY REASON WHATSOEVER, ANY TERM
CONTAINED IN THIS AGREEMENT CANNOT BE PERFORMED OR FULFILLED, THE PARTIES AGREE
TO MEET AND EXPLORE ALTERNATIVE SOLUTIONS DEPENDING UPON THE NEW CIRCUMSTANCES,
BUT KEEPING IN VIEW THE SPIRIT AND CORE OBJECTIVES OF THIS AGREEMENT.


 

SECTION 26.   Acknowledgement.

 

The parties hereto acknowledge that in connection with the transactions
contemplated hereby, (i) the Company did not provide information to the Investor
or its Affiliates regarding its recombinant Protective Antigen Anthrax vaccine
program and the Investor and its Affiliates did not provide information to the
Company regarding their recombinant Protective Antigen Anthrax vaccine program
and (ii) the Company did not provide to the Investor or its Affiliates any
information, including without limitation information relating to Protexia®,
where the provision of such information would have violated applicable U.S. law,
rules or regulations.

 

SECTION 27.   Standstill.


 

For a period beginning on the date hereof and ending on the third anniversary of
the Closing Date, other than with respect to its purchase of securities from the
Company under this Agreement, the Warrant or the Investor Rights Agreement, the
Investor agrees that neither it, nor any of its officers, directors or
Affiliates will, directly or indirectly, as a member of a group or otherwise,
purchase, offer to purchase, enter into any agreement relating to the purchase
of, or otherwise engage in any transaction relating to, any securities of the
Company whether publicly or privately.  Any breach of this Section 27 by the
Investor would cause the Company substantial

 

29

--------------------------------------------------------------------------------


 

and irrevocable damage and therefore, in the event of a breach or threatened
breach by the Investor of this Section 27, the Company and/or its Affiliates, in
addition to such other remedies which may be available, will be entitled to
specific performance of this Section 27 and injunctive relief without the
necessity of proving actual damages.  This Section 27 shall survive any
termination of this Agreement.

 

SECTION 28.  Termination.

 

28.1.                        This Agreement may be terminated and the
Transactions contemplated hereby may be abandoned at any time:

 

(a) By the Investor, if any of the conditions set forth in Section 6.2 shall, on
or prior to the Closing Date, not have been fulfilled or have become incapable
of fulfillment.

 

(b) By the Company, if any of the conditions set forth in Section 6.3 shall, on
or prior to the Closing Date, not have been fulfilled or have become incapable
of fulfillment.

 

28.2.                        In the event of the termination of this Agreement
pursuant to Sections 28.1 or 28.2., the obligations of the parties under this
Agreement shall terminate and there shall be no liability on the part of any
party hereto, except for the obligations in the confidentiality provisions
hereof, and all of the provisions of this Section 28.2 and Sections 13 and 27;
provided, however, that no party hereto shall be relieved or released from any
liabilities or damages arising out of its wilful breach of any provision of this
Agreement.  In the event that this Agreement is terminated by either party
pursuant to this Section 28, in addition to such other remedies which may be
available to such party, such party will be entitled to specific performance of
Sections 2, 3 and 6 hereof and injunctive relief without the necessity of
proving actual damages.

 

[Remainder of page intentionally left blank; signature page follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first above written.

 

 

PharmAthene, Inc.

 

 

By:

 /s/ David P. Wright

 

 

 

Name:

 David P. Wright

 

 

 

Title:

 President and CEO

 

 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Kelisia Holdings Ltd.

 

By:

 /s/ Standguard Limited

 

 

 

Name:

 Duly represented by Mr. Petros Livanios

 

 

 

Title:

 Director

 

 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------